        Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 1 of 72




 1 Kara M. Wolke - State Bar No. 241521
     Marc L. Godino - State Bar No. 182689
 2
     Jonathan M. Rotter - State Bar No. 234137
 3   Raymond D. Sulentic - State Bar No. 316913
 4
     Pavithra Rajesh - State Bar No. 323055
     GLANCY PRONGAY & MURRAY LLP
 5   1925 Century Park East, Suite 2100
 6
     Los Angeles, California 90067-2561
     Telephone: (310) 201-9150
 7   Facsimile: (310) 201-9160
 8   Email: info@glancylaw.com

 9 Ekwan E. Rhow - State Bar No. 174604
10    erhow@birdmarella.com
     Thomas R. Freeman - State Bar No. 135392
11    tfreeman@birdmarella.com
12   Marc E. Masters - State Bar No 208375
      mmasters@birdmarella.com
13   BIRD MARELLA BOXER WOLPERT NESSIM
14   DROOKS LINCENBERG & RHOW P.C.
     1875 Century Park East, 23rd Floor
15   Los Angeles, California 90067-2561
16   Telephone: (310) 201-2100
     Facsimile: (310) 201-2110
17
18 Attorneys for Plaintiffs and the Putative Class
     Additional Counsel Appear on Signature Block
19
                          UNITED STATES DISTRICT COURT
20
                       NORTHERN DISTRICT OF CALIFORNIA
21
22
     Sydney Ji, June Abe, Lee Shubert, Kira       CASE NO.
23 Tomlinson, Ranela Sunga, and Stefanie
     Bonner, individually and on behalf of        CLASS ACTION COMPLAINT
24 all others similarly situated,                 FOR:
25               Plaintiff,                       (1) Negligence
                                                  (2) Intrusion upon Seclusion
26         vs.                                    (3) Violation of the Right to Privacy -
                                                  California Constitution
27 NAVER CORPORATION, a                           (4) Violation of the California Unfair
     corporation; NAVER CLOUD                     Competition Law, Bus. & Prof. C. §§
28 CORPORATION, a corporation;                    17200 et seq.
                                    CLASS ACTION COMPLAINT

                                              1
       Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 2 of 72




 1 NAVER CLOUD AMERICA INC.                   (5) Violation of the California False
     f/k/a NAVER BUSINESS PLATFORM            Advertising Law, Bus. & Prof. C. §§
 2   AMERICA INC., a corporation; SNOW        17500 et seq.
     CORPORATION, a corporation;              (6) Violation of the California
 3   SNOW INC., a corporation; Z              Invasion of Privacy Act, Cal. Pen. C.
     HOLDINGS CORPORATION, a                  § 630 et seq.
 4   corporation; LINE CORPORATION, a         (7) Violation of the Electronic
     corporation; LINE PLUS                   Communications Privacy Act. 18
 5   CORPORATION, a corporation; and          U.S.C. §§ 2510 et seq.
     LINE EURO-AMERICAS                       (8) Violation of the Computer Fraud
 6   CORPORATION, a corporation.              and Abuse Act, 18 U.S.C. § 1030
                                              (9) Violation of the Illinois Biometric
 7             Defendants.                    Information Privacy Act, 740 ILCS
                                              14/1 et seq.
 8                                            (10) Restitution / Unjust Enrichment
 9                                            DEMAND FOR JURY TRIAL
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                CLASS ACTION COMPLAINT

                                          2
          Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 3 of 72




 1          I.      INTRODUCTION
 2           1.     This is a data privacy case involving several technology companies
 3 (collectively “Defendants”) that offer two widely popular and interconnected mobile
 4 applications (“apps”). Through these apps, Defendants surreptitiously collect vast
 5 troves of private and/or personally identifiable user data without user consent –
 6 including unique biometric information and private message content.
 7           2.     The first app, LINE Messenger, is a mobile messenger app akin to
 8 WhatsApp.1 Embedded within LINE Messenger is the China-based SenseTime
 9 software development kit (“SDK”) through which LINE Messenger collects users’
10 biometric information such as face geometry scans. LINE Messenger also claims to
11 provide “end-to-end” encryption for user chats such that user messages cannot be
12 read except by the sender and recipient. But that claim is false. Instead, while in
13 transit, material portions of user messages – i.e., videos, URLs, and certain
14 keywords – are intercepted and taken in unencrypted form. LINE Messenger users
15 have not consented to these activities.
16           3.     The second app, B612, is a photo and video altering app targeted at
17 younger consumers which allows users to change their appearance with various
18 beautification filters. B612 has been compared to Snapchat.2 Like LINE Messenger,
19 the SenseTime SDK is embedded within B612, which enables B612 to collect users’
20 biometric information such as face geometry scans. B612 also transmits these face
21 geometry scans from user devices to at least one of Defendants’ servers. B612
22 collects user data that it transmits to non-secure servers in China and Hong Kong,
23 where, on information and belief, it is available to the Chinese Communist Party for
24 retention in a database used for intelligence gathering and other purposes. B612
25 users have not consented to these activities.
26
     1
27       WhatsApp is not alleged to have been involved in the misconduct here.
     2
28       Snapchat is not alleged to have been involved in the misconduct here.

                                     CLASS ACTION COMPLAINT

                                                 3
       Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 4 of 72




 1         4.    Defendants’ conduct violates privacy, data, and consumer protections
 2 established by constitutional and statutory authority as well as the common law.
 3      II.      THE PARTIES
 4         5.    Plaintiff Sydney Ji is, and has been, an individual and resident of
 5 Berkeley, California, and a citizen of the State of California.
 6         6.    Plaintiff June Abe is, and has been, an individual and resident of Irvine,
 7 California, and a citizen of the State of California.
 8         7.    Plaintiff Lee Shubert is, and has been, an individual and resident of
 9 Chicago, Illinois, and a citizen of the State of Illinois.
10         8.    Plaintiff Kira Tomlinson is, and has been, an individual and resident of
11 Midway City, California, and a citizen of the State of California.
12         9.    Plaintiff Ranela Sunga is, and has been, an individual and resident of
13 Garden Grove, California, and a citizen of the State of California.
14         10.   Plaintiff Stefanie Bonner is, and has been, an individual and resident of
15 Palm Springs, California, and a citizen of the State of California.
16         11.   Defendant Naver Corporation (“Naver”) is a South Korean corporation
17 originally founded in 1999 and located at 6, Buljeong-ro, Bundang-gu, Seongnam-
18 si, Gyeonggi-do, South Korea (13561).
19         12.   Defendant Naver Cloud Corporation (“Naver Cloud”) is a South
20 Korean corporation located at 117, Bundangnaegok-ro, Bundang-gu, Seongnam-si,
21 Gyeonggi-do, South Korea (13529). Naver Cloud is a wholly owned subsidiary of
22 Naver.
23         13.   Defendant Naver Cloud America Inc. f/k/a Naver Business Platform
24 America Inc. (“Naver Cloud America”) is a U.S. company located at 2033 Gateway
25 Place, Ste. 500, San Jose, CA 95110. Naver Cloud America is a wholly-owned
26 subsidiary of Naver Cloud.
27         14.   Defendant Snow Corporation (“Snow Corp.”) is a South Korean
28 company located on the 8th Floor of Krafton Tower, 117, Bundangnaegok-ro,
                                    CLASS ACTION COMPLAINT

                                                4
       Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 5 of 72




 1 Bundang-gu, Seongnam-si, Gyeonggi-do, South Korea 13529. Snow Corp. is a
 2 wholly owned subsidiary of Naver.
 3         15.   Defendant Snow Inc. (“Snow Inc.”) is a Delaware corporation located
 4 at 5750 Wilshire Blvd., Ste. 640, Los Angeles California 90036. Snow Inc. is a
 5 wholly owned subsidiary of Snow Corp.
 6         16.   Defendant Z Holdings Corporation (“Z Holdings”) is a Japanese
 7 company located at Kioi Tower 1-3 Kioicho, Chiyoda-ku, Tokyo 102-8282, Japan.
 8 Z Holdings is a subsidiary of a joint venture between Naver and third-party
 9 SoftBank Group Corporation (“SoftBank”).
10         17.   Defendant LINE Corporation (“LINE Corp.”) is a Japanese company
11 located at JR Shinjuku Miraina Tower, 23rd Floor, 4-1-6 Shinjuku, Shinjuku-ku,
12 Tokyo, 160-0022, Japan. LINE Corp. is a wholly owned subsidiary of Z Holdings.
13         18.   Defendant LINE Plus Corporation (“LINE Plus”) is a South Korean
14 company located at 42, Hwangsaeul-ro 360 Beon-gil, Bundang-gu, Seongnam-si,
15 Gyeonggi-do, South Korea. LINE Plus is a wholly owned subsidiary of LINE Corp.
16         19.   Defendant LINE Euro-Americas Corp. (“LINE Euro-Americas”) is a
17 Delaware corporation located in Palo Alto, California and Los Angeles, California.
18 LINE Euro-Americas is a wholly owned subsidiary of LINE Plus.
19     III.      JURISDICTION AND VENUE
20         20.   This Court has subject matter jurisdiction over this action under 28
21 U.S.C. § 1331 because it arises under the laws of the United States, and
22 supplemental jurisdiction under 28 U.S.C. § 1367 over the state law claims.
23         21.   This Court has subject matter jurisdiction over this action under 28
24 U.S.C. § 1332(d) and 1367 because: (i) this is a class action in which the matter in
25 controversy exceeds the sum of $5,000,000, exclusive of interest and costs; (ii) there
26 are 100 or more class members; and (iii) some members of the class are citizens of
27 states different from some Defendants, and also because some Defendants are
28 citizens or subjects of a foreign state.
                                    CLASS ACTION COMPLAINT

                                              5
       Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 6 of 72




 1               A.     The Naver Defendants
 2         22.   Naver, Naver Cloud, Naver Cloud America, Snow Corp., and Snow
 3 Inc. (collectively, the “Naver Defendants”) rely on the U.S. market to promote and
 4 advertise various mobile applications and products targeted at consumers in the U.S.
 5 through the Google Play Store and the Apple App Store.
 6         23.   This Court has personal jurisdiction over Naver, and venue is proper in
 7 this District, because Naver owns and operates, and at all relevant times owned and
 8 operated, the B612 app, and Naver’s tortious conduct is, and at all relevant times
 9 was, directed into this District. Naver’s corporate website states it has an overseas
10 office in the U.S. and its “Contact Us” page lists two U.S. addresses in Palo Alto,
11 California and Los Angeles, California. Naver’s LinkedIn page connects to a
12 LinkedIn page for its “Chief Business Officer, North America,” whose LinkedIn
13 profile states he is located in Palo Alto, California. Naver also represents on its
14 LinkedIn page that it and certain affiliated and/or subsidiary corporations have
15 employees in the San Francisco Bay Area, including in San Jose, Mountain View,
16 Santa Clara, and Palo Alto. Naver also has a number of U.S.-based subsidiaries,
17 including: Naver Cloud America (San Jose, California), Snow Inc. (Palo Alto,
18 California and Los Angeles, California), Webtoon Entertainment (Los Angeles,
19 California), and Naver Band (Palo Alto, California). In its 2019 annual report, Naver
20 stated that it has over 10 million monthly average users of its Naver Webtoon
21 product in North America, and the company anticipates making “a strong case for
22 Naver Webtoon’s long-term growth in the U.S.” Because Naver maintains sufficient
23 minimum contacts with the forum so as not to offend traditional notions of fair play
24 and substantial justice, it would not be unreasonable or unfair for this Court to
25 exercise personal jurisdiction over it.
26         24.   This Court has personal jurisdiction over Naver Cloud, and venue is
27 proper in this District, because Naver Cloud supports the operation and, at all
28 relevant times, supported the operation of the B612 and LINE Messenger apps and
                                    CLASS ACTION COMPLAINT

                                               6
         Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 7 of 72




 1 Naver Cloud’s tortious conduct is, and at all relevant times was, directed into this
 2 District. Specifically, Naver Cloud supports the Information Technology (“IT”)
 3 infrastructure for the Naver Defendants, and also serves as an Internet Service
 4 Provider (“ISP”) for, and uses its own devices to host, certain domains registered to
 5 Snow Corp. and LINE Corp. that are directly involved in the misconduct (below)
 6 involving U.S. user data (including data from users in this District). Moreover,
 7 Naver Cloud is deeply involved with the Naver Defendants’ facial recognition
 8 patents and technologies (below) that, on information and belief, are applied to U.S.
 9 user videos as discussed below. And Naver Cloud represents on its LinkedIn page
10 that it has employees in the U.S. Because Naver Cloud maintains sufficient
11 minimum contacts with the forum so as not to offend traditional notions of fair play
12 and substantial justice, it would not be unreasonable or unfair for this Court to
13 exercise personal jurisdiction over it.
14         25.   This Court has personal jurisdiction over Naver Cloud America, and
15 venue is proper in this District, because Naver Cloud America supports the
16 operation, and at all relevant times supported the operation, of the B612 and LINE
17 Messenger apps. and Naver Cloud America’s tortious conduct is, and at all relevant
18 times was, directed into this District. Specifically, Naver Cloud America supports
19 the IT infrastructure for the Naver Defendants within the U.S., and also serves as an
20 ISP for, and uses its own devices to host, certain domains registered to Snow Corp.
21 and LINE Corp. that are directly involved in the misconduct (below) involving U.S.
22 user data (including data from users in this District).3 Moreover, Naver Cloud
23 America’s Chief Executive Officer, Secretary, and Chief Financial Officer are all
24 located at Naver Cloud America’s San Jose, California offices. And Naver Cloud
25 America’s California agent for service of process is Yeong-Sae Kim at 1700 Wyatt
26
27   3
    Naver Cloud America is involved in “internet based services” according to its
28 March 9, 2021 Statement of Information filed with the California Secretary of State.
                                   CLASS ACTION COMPLAINT

                                              7
         Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 8 of 72




 1 Dr., Suite 9, Santa Clara, California 95054. Because Naver Cloud America
 2 maintains sufficient minimum contacts with the forum so as not to offend traditional
 3 notions of fair play and substantial justice, it would not be unreasonable or unfair for
 4 this Court to exercise personal jurisdiction over it.
 5         26.   This Court has personal jurisdiction over Snow Corp., and venue is
 6 proper in this District, because Snow Corp. owns and operates and, at all relevant
 7 times, owned and operated the B612 app and Snow Corp.’s tortious conduct is, and
 8 at all relevant times was, directed into this District. Snow Corp. represents on its
 9 LinkedIn page that it has employees in the U.S., including its “US General
10 Manager.” Moreover, Snow Corp. is the registrant of a key domain directly involved
11 in the misconduct (below) involving U.S. user data (including data from users in this
12 District). Because Snow Corp. maintains sufficient minimum contacts with the
13 forum so as not to offend traditional notions of fair play and substantial justice, it
14 would not be unreasonable or unfair for this Court to exercise personal jurisdiction
15 over it.
16         27.   This Court has personal jurisdiction over Snow Inc., and venue is
17 proper in this District, because Snow Inc. owns and operates, and at all relevant
18 times owned and operated, the B612 app and Snow Inc.’s tortious conduct is, and at
19 all relevant times was, directed into this District.4 Snow Inc.’s Chief Executive
20 Officer, Secretary, and Chief Financial Officer are all located at Snow Inc.’s Los
21 Angeles, California offices. Snow Inc. also represents on the Google Play store that
22 it has offices at 575 High Street, Suite 110, Palo Alto California 94301. Snow Inc.’s
23 California agent for service of process, like Naver Cloud America’s, is Yeong-Sae
24 Kim at 1700 Wyatt Dr., Suite 9, Santa Clara, California 95054. Because Snow Inc.
25 maintains sufficient minimum contacts with the forum so as not to offend traditional
26   4
    Snow Inc. is in the business of “online entertainment services” according to its
27 October 20, 2020 Statement of Information filed with the California Secretary of
28 State.
                                    CLASS ACTION COMPLAINT

                                                8
         Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 9 of 72




 1 notions of fair play and substantial justice, it would not be unreasonable or unfair for
 2 this Court to exercise personal jurisdiction over it.
 3         28.   Based on the facts alleged above and below, as well as the fact they
 4 share some U.S. offices and employees, the Naver Defendants are each an alter ego
 5 of one another, and the Naver Defendants are engaged in a single enterprise, such
 6 that personal jurisdiction over one establishes personal jurisdiction over the others.
 7               B.     The Z-LINE Defendants
 8         29.   Z Holdings, LINE Corp., LINE Plus, and LINE Euro-Americas
 9 (collectively, the “Z-LINE Defendants”) rely on the U.S. market to promote and
10 advertise various mobile applications and products targeted at consumers in the U.S.
11 through the Google Play Store and the Apple App Store.
12         30.   This Court has personal jurisdiction over Z Holdings, and venue is
13 proper in this District, because Z Holdings owns and operates, and at all relevant
14 times owned and operated, the LINE Messenger app and Z Holdings’ tortious
15 conduct is, and at all relevant times was, directed into this District. The following is
16 one published description of Z Holdings and its ownership and operation of LINE
17 Messenger: “SoftBank’s internet business Yahoo Japan has completed its merger
18 with Japanese chat app Line, the affiliate firm of South Korean internet portal
19 Naver. … Following the completion of the deal, Z Holdings – the rebranded name
20 of Yahoo Japan – will take on the operations of the merged entity. A Holdings, [the
21 joint venture] which was created by SoftBank and Naver, controls 65.3% of publicly
22 traded Z Holdings shares. Both companies each own an equal stake in A Holdings.”5
23
     5
24    Doris Yu, Softbank, Naver’s affiliates complete merger to launch $30b tech giant,
     Tech in Asia (Mar. 3, 2021), https://www.techinasia.com/softbank-navers-affiliates-
25   complete-merger-launches-30b-joint-venture. An April 23, 2021 Goldman Sachs
26   analyst report further evidences Z Holdings’s involvement in LINE Messenger
     operations, describing the integration of LINE Messenger and Yahoo! Japan data
27   collection systems at page 6: “As a messaging app, LINE has difficulty acquiring
28   user data that contributes to conversion (e.g., product purchase history).

                                    CLASS ACTION COMPLAINT

                                               9
          Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 10 of 72




 1 Also, Z Holdings lists LINE Corp. (its subsidiary) and LINE Plus (LINE Corp.’s
 2 subsidiary) as two of its “Major Group Companies” on its website.6 Because Z
 3 Holdings maintains sufficient minimum contacts with the forum so as not to offend
 4 traditional notions of fair play and substantial justice, it would not be unreasonable
 5 or unfair for this Court to exercise personal jurisdiction over it.
 6           31.   This Court has personal jurisdiction over LINE Corp., and venue is
 7 proper in this District, because LINE Corp. owns and operates and, at all relevant
 8 times, owned and operated the LINE Messenger app and LINE Corp.’s tortious
 9 conduct is and, at all relevant times, was directed into this District. LINE Corp.
10 states on its corporate website and on its LinkedIn page that it has offices in Palo
11 Alto, California. LINE Corp. also represents on its LinkedIn page that it and certain
12 affiliated and/or subsidiary corporations have employees in California, including
13 LINE Corp.’s Chief Executive Officer (Los Angeles), Chief Compliance Officer
14 (San Francisco), and at least one of its engineers (San Francisco). LINE Corp.’s
15 website also confirms LINE Corp’s involvement in LINE Messenger operations:
16 “With the LINE messaging app as the cornerstone, LINE Corporation’s business
17 encompasses development and operation of a wide range of mobile-first services –
18 including communication, content, and entertainment – and advertising, as well as
19 new businesses in Fintech, AI, and other domains.”7 Moreover, LINE Corp. is the
20 registrant of key domains directly involved in the misconduct (below) involving
21 U.S. user data (including data from users in this District), and LINE Corp. also
22
   However, the Yahoo! Japan site operated by Z Holdings collects data that can
23
   contribute to conversion, including data on search history (to uncover potential
24 customers) and purchased products systems, which we expect to enable more
   effective collection of customer data.”
25
     6
         Z Holdings, Major Group Companies, https://www.z-
26 holdings.co.jp/en/company/groupcompanies/ (updated Apr. 14, 2021).
27 7 Line, About Line Corporation, https://linecorp.com/en/company/info (last accessed
28 June 25, 2021).
                                    CLASS ACTION COMPLAINT

                                               10
         Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 11 of 72




 1 serves as an ISP for, and uses its own devices to host, certain domains that are
 2 directly involved in the misconduct (below) involving U.S. user data (including data
 3 from users in this District). Also, until recently, LINE Corp. had U.S.-listed shares
 4 that traded on the New York Stock Exchange. Because LINE Corp. maintains
 5 sufficient minimum contacts with the forum so as not to offend traditional notions of
 6 fair play and substantial justice, it would not be unreasonable or unfair for this Court
 7 to exercise personal jurisdiction over it.
 8          32.   This Court has personal jurisdiction over LINE Plus, and venue is
 9 proper in this District, because LINE Plus operates and, at all relevant times,
10 operated the LINE Messenger app and LINE Plus’ tortious conduct is, and at all
11 relevant times was, directed into this District. LINE Corp.’s website states LINE
12 Plus “supports LINE’s global business development with programmers, designers,
13 marketers, sales personnel, and PR managers of 50 different nationalities working
14 together.”8 Snow Corp. acquired LINE Plus’s camera application business,
15 including B612, as of May 1, 2017.9 Because LINE Plus maintains sufficient
16 minimum contacts with the forum so as not to offend traditional notions of fair play
17 and substantial justice, it would not be unreasonable or unfair for this Court to
18 exercise personal jurisdiction over it.
19          33.   This Court has personal jurisdiction over LINE Euro-Americas, and
20 venue is proper in this District, because LINE Euro-Americas operates and, at all
21 relevant times, operated the LINE Messenger app and LINE Euro-Americas’
22 tortious conduct is and, at all relevant times, was directed into this District. LINE
23
24   8
     Line, About Line Corporation, https://linecorp.com/en/company/info (last accessed
25 June 25, 2021).
   9
26 Consolidated Financial Statements of Snow Corporation for the years ended
   December 31, 2018 and 2017, at 8, available at
27 https://www.sec.gov/Archives/edgar/data/1611820/000119312519184938/d744546d
28 ex151.htm.
                                   CLASS ACTION COMPLAINT

                                                11
          Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 12 of 72




 1 Euro-Americas’ Chief Executive Officer, Secretary, and Chief Financial Officer are
 2 all located in LINE Euro-Americas’ Palo Alto, California offices. LINE Euro-
 3 Americas’ LinkedIn page links to its corporate website that introduces the LINE
 4 Messenger app and its other products in English.10 Like Naver Cloud America and
 5 Snow Inc., LINE Euro-Americas Corp.’s California agent for service of process is
 6 Yeong-Sae Kim at 1700 Wyatt Dr., Suite 9, Santa Clara, California 95054. Because
 7 LINE Euro-Americas maintains sufficient minimum contacts with the forum so as
 8 not to offend traditional notions of fair play and substantial justice, it would not be
 9 unreasonable or unfair for this Court to exercise personal jurisdiction over it.
10           34.   Based on the facts alleged above and below, as well as the fact they
11 share some U.S. offices and employees, the Z-LINE Defendants are each an alter
12 ego of one another, and the Z-LINE Defendants are engaged in a single enterprise,
13 such that personal jurisdiction over one establishes personal jurisdiction over the
14 others. Indeed, in a strategy presentation given by Z Holdings on March 1, 2021, it
15 boasted of its plan to “create a unique ecosystem through deeper collaborations”
16 between its products and those of LINE Corp. The same presentation also admitted
17 to using artificial intelligence (“AI”) to link IDs and members of LINE Corp. and Z
18 Holdings, and “share know-how, form [an] alliance.”
19           35.   In accordance with 28 U.S.C. § 1391, venue is proper in this District
20 because: (i) a substantial part of the conduct giving rise to Plaintiffs’ claims
21 occurred in and/or emanated from this District; (ii) Defendants transact business in
22 this District; (iii) at least one Defendant has offices in this District; and (iv) Plaintiff
23 Syndey Ji resides in this District.
24
25
26
27   10
     LINE Euro-America’s March 9, 2021 Statement of Information filed with the
28 California Secretary of State identifies its business as “mobile software.”
                                     CLASS ACTION COMPLAINT

                                                12
      Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 13 of 72




 1     IV.         GENERAL ALLEGATIONS
 2                 A.    Defendants And Their Apps Are Interconnected
 3           36.   The relationship between Defendants, including their respective apps
 4 (which are diagrammed below as circles), is as follows:
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20           37.   Naver wholly owns Snow Corp. and, through Snow Corp., Snow Inc.
21 These three Defendants own and operate B612 and certain domains involved in the
22 collection and transmission of B612 user data (below). Naver also wholly owns
23 Naver Cloud and, through Naver Cloud, Naver Cloud America. These two
24 Defendants use their own devices to host Snow Corp. and LINE Corp. domains
25 involved in the collection and transmission of B612 and LINE Messenger user data
26 (below), and support the Naver IT infrastructure involved in the collection and
27 transmission of B612 and LINE Messenger user data (below).
28           38.   Naver used to wholly own LINE Corp. However, Naver formed a joint
                                    CLASS ACTION COMPLAINT

                                              13
      Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 14 of 72




 1 venture with SoftBank, and this joint venture now owns approximately 65% of Z
 2 Holdings (with the other approximately 35% publicly owned). Z Holdings, in turn,
 3 wholly owns LINE Corp; LINE Corp. wholly owns LINE Plus; and LINE Plus
 4 wholly owns LINE Euro-Americas. The Z-LINE Defendants own and operate LINE
 5 Messenger; LINE Corp. owns certain domains involved in the collection and
 6 transmission of LINE Messenger user data (below); and LINE Corp. uses its own
 7 devices to host its domains involved in the collection and transmission of LINE
 8 Messenger user data (below).
 9        39.    The LINE Messenger and B612 apps use a common user identifier,
10 called a “TMID,” to identify their shared users and track them across the two apps
11 and elsewhere on the internet.
12               B.    LINE Messenger Is A Popular Messenger App
13        40.    LINE Messenger began as a messenger app in June 2011, but later
14 grew into a global communication platform. In a strategy presentation to analysts, Z
15 Holdings described how LINE Messenger has 167 million users in just four
16 countries with 27.4 billion average daily messages exchanged of as of September
17 30, 2020. LINE Messenger is one of the fastest growing mobile messenger apps in
18 the world, and is currently available on smartphones, including iPhones and Android
19 devices, and also on PCs and Macs.
20        41.    LINE Messenger allows users to send written messages, make voice
21 calls, and send videos. It also has a timeline feature through which users can share
22 their photos and/or videos with friends and the public.
23               C.    B612 Is A Popular Photo And Video Editing App
24        42.    B612 is a photo and video editing app popular among younger
25 consumers, including minors. Indeed, as Naver boasts in its 2019 annual report,
26 Snow is “leading communication trends for teens around the world” and has the
27 leading “global avatar service for Generation Z, with 92% of overseas users being
28
                                    CLASS ACTION COMPLAINT

                                             14
          Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 15 of 72




 1 aged 13 to 18.”11
 2              43.   B612 allows users to take photos in various styles, record videos, and
 3 create digital graffiti. It allows users to edit photos and videos, create collages, and
 4 pair videos with music.
 5              44.   B612 also features a wide range of built-in augmented reality (“AR”)
 6 applications. AR allows users to utilize filters to alter their image, including, for
 7 example, making their skin appear smoother or changing their image into an
 8 animated display like a stuffed animal.
 9              45.   According to download data from Google’s Google Play metrics, B612
10 has been downloaded more than 500 million times.12 As Naver acknowledges, as of
11 the end of 2019, the number of global monthly active users (MAUs) of B612
12 exceeded 260 million, with a high proportion of overseas users. Those overseas
13 users include users throughout the United States.
14                    D.    Naver Has A History Of Committing Privacy Violations
15              46.   Naver is South Korea’s largest web search engine and messenger
16 service, with over 200 million users around the world.13 Naver describes itself as a
17 business that enables widespread access to advanced technologies.14 As of 2017,
18 Naver had over 2,700 employees and generated over $3.6 billion in revenue.15
19              47.   Naver’s products are also used for developing artificial intelligence
20
     11
21   Dynamic Tech Cube, Naver Annual Report 2019,
   https://www.navercorp.com/navercorp_/ir/annualReport/2020/NAVER_2019AR_D
22 esign_TCG0604_ENG.pdf at 36.
     12
23   B612 – Best Free Camera & Photo/Video Editor,
24
   https://play.google.com/store/apps/details?id=com.linecorp.b612.android&hl=en_U
   S&gl=US
25   13
     Naver Company, https://www.navercorp.com/en/naver/company (last accessed
26 Jue 25, 2021).
     14
27        Id.
     15
28        Id.

                                        CLASS ACTION COMPLAINT

                                                   15
          Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 16 of 72




 1 (“AI”).
 2              48.   Naver has collected sensitive private data without user consent for
 3 some time. For instance, the Korea Times reports Naver allegedly collected sensitive
 4 user information as far back as 2016, including social security numbers and Internet
 5 Personal Identification Numbers (IPINs), without user consent.16
 6              49.   The Korea Times also reported that Naver has been accused of
 7 collecting and storing children’s information, including their nicknames, personal
 8 information, and family photos, in contravention of Korean law.17
 9              50.   In addition to the unlawful collection and storage of such private
10 information without user consent, the location of where such private data was stored
11 is also troubling. Specifically, the data was sent to Hong Kong, where it is
12 accessible by the Chinese Communist Party.18
13              51.   Naver admitted to destroying potentially inculpatory evidence of its
14 misconduct: “Between July 6 and 10 [2020], we have physically destroyed the
15 backup data server in Hong Kong, and are transferring all data to Singapore,” a
16 Naver official was quoted as saying.19
17
18              ///
19
20              ///
21
22              ///
23
     16
24
     Kim Hyun-bin, Naver collects sensitive private data without user consent, The
   Korea Times (July 24, 2020),
25 https://www.koreatimes.co.kr/www/tech/2020/07/133_293187.html
     17
26        Id.
     18
27        Id.
     19
28        Id.

                                        CLASS ACTION COMPLAINT

                                                  16
          Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 17 of 72




 1                    E.    LINE Messenger and B612 Unlawfully Collect User
 2                          Biometrics with the Aid of the Dangerous SenseTime SDK
 3                          and Through Other Means
 4                          1.    SenseTime Is a China-Based Technology Company
 5                                Focused on AI, Which it Uses to Assist the Chinese
 6                                Communist Party With Its Political, Military, and
 7                                Policing Agenda.
 8              52.   SenseTime is a highly sophisticated global technology company in
 9 China that focuses on AI applications.20 It has the largest deep learning center in
10 mainland China and is the largest algorithm provider in China.21
11              53.   SenseTime claims its AI technology is so sophisticated that it can
12 detect a person’s face out of a crowd better than a person can.22 SenseTime boasts of
13 having an internal “training database” that includes over 2 billion faces, which is
14 greater than the number of living persons in China, the United States, Japan, Korea,
15 and Australia combined.23
16
     20
17     SenseTime, AI for a Better Tomorrow, https://www.sensetime.com/en/about-
     index (last accessed June 25, 2021).
18
     21
       Zheng Zhiyu Olivia, China’s “Sky Eye” face recognition technology comes from
19
     Hong Kong Shentang Technology CEO Xu Li: Monitor tens of thousands of people
20   in one second (Apr. 9, 2018) (translated from its original Chinese),
     https://medium.com/@tszyucheng/%E4%B8%AD%E5%9C%8B-%Zheng
21
     E5%A4%A9%E7%9C%BC-
22   %E4%BA%BA%E8%87%89%E8%BE%A8%E8%AA%8D%E6%8A%80%E8%A
     1%93%E4%BE%86%E8%87%AA%E9%A6%99%E6%B8%AF-
23
     %E5%95%86%E6%B9%AF%E7%A7%91%E6%8A%80ceo%E5%BE%90%E7%
24   AB%8B-
     %E4%B8%80%E7%A7%92%E7%9B%A3%E8%A6%96%E5%B9%BE%E8%90
25
     %AC%E4%BA%BA-a57ebc737a36.
26   22
          Id.
27   23
     Shu-Ching Jean Chen, SenseTime: The Faces Behind China’s Artificial
28 Intelligence Unicorn, Forbes (Mar. 30, 2018)
                                       CLASS ACTION COMPLAINT

                                                  17
          Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 18 of 72




 1              54.   SenseTime monetizes its massive database through, among other
 2 means, deals with the Chinese government, including for military and police
 3 applications.24
 4              55.   The Chinese government has consolidated that database with
 5 intelligence gathered from other Chinese technology companies to identify and/or
 6 verify a person from a digital image or a video frame from a video source. Facial
 7 recognition systems offer something that fingerprint recognition and iris recognition
 8 cannot – they do not require contact with the subject. “Biometric surveillance
 9 powered by artificial intelligence is categorically different than any surveillance we
10 have seen before. It enables real-time location tracking and behavior policing of an
11 entire population at a previously impossible scale.”25
12              56.   The Chinese government is seizing on its broad information database.
13 The New York Times published a July 2018 article entitled “Inside China’s
14 Dystopian Dreams: A.I., Shame and Lots of Cameras” in which it reported that:
15 “Beijing is embracing technologies like facial recognition and artificial intelligence
16 to identify and track 1.4 billion people. It wants to assemble a vast and
17 unprecedented national surveillance system, with crucial help from its thriving
18 technology industry.”26
19              57.   Baidu, Alibaba, and Tencent are “China’s original tech titans”,27 and
20
21 https://www.forbes.com/sites/shuchingjeanchen/2018/03/07/the-faces-behind-
     chinas-omniscient-video-surveillance-technology/?sh=67b1e7e04afc.
22   24
          Id.
23   25
     Evan Greer, Opinion: Don’t Regulate Facial Recognition. Ban It., BuzzFeed
24 News (July 18, 2019), https://www.buzzfeednews.com/article/evangreer/dont-
   regulate-facial-recognition-ban-it.
25
     26
          Paul Monzur, Inside China’s Dystopian Dreams: A.I., Shame and Lots of
26 Cameras, The New York Times (July 8, 2018),
27 https://www.nytimes.com/2018/07/08/business/china-surveillance-technology.html.
     27
28        Rebecca Fannin, Baidu, Alibaba, Tencent Clash to Lead China’s Tech Future

                                       CLASS ACTION COMPLAINT

                                                  18
          Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 19 of 72




 1 historically dominated the fields of artificial intelligence, social media, and the
 2 internet in China. On April 9, 2018, SenseTime announced it had received $600
 3 million from Alibaba. The effect of this transaction, according to the Harvard
 4 Business School Digital Initiative (“HBSDI”), was to “underscore[] the gravity of
 5 the Chinese government’s national policy announcement just a year prior to become
 6 the world’s leader in the research.”28
 7           58.   In November 2017, the Wall Street Journal published a disturbing
 8 article about the strong ties between various technology giants and the Chinese
 9 government entitled “China’s Tech Giants Have a Second Job: Helping Beijing Spy
10 on its People.” This article reported on the Chinese government’s use of these tech
11 giants in investigations of purported criminal activity and political dissent, as well as
12 surveillance activities:
13           The Chinese police “request data from Alibaba for their own
14           investigations, … tapping into the trove of information the tech giant
15           collects through its e-commerce and financial payment networks. …
16           Companies including Alibaba [], Tencent [], and Baidu [] are required
17           to help China’s government hunt down criminal suspects and silence
18           political dissent. Their technology is also being used to create cities
19           wired for surveillance. … Apple disclosed that more than 35,000 user
20           accounts were affected by 24 Chinese law-enforcement requests in the
21           first half of this year [2017], many in connection with fraud
22           investigations. It said it provided information on about 90% of them.
23           Chinese companies don’t release any information on the number of
24 While A New ‘B’ Arises, Forbes (Apr. 23, 2019),
25 https://www.forbes.com/sites/rebeccafannin/2019/08/23/baidu-alibaba-tencent-
     clash-to-lead-chinas-tech-future-while-a-new-b-arises/#18cc42e414d0.
26   28
     Toni Campbell & Oliver Badenhorst, SenseTime and Public Safety, Digital
27 Initiative (Nov. 14, 2018), https://digital.hbs.edu/platform-
28 rctom/submission/sensetime-and-public-safety.
                                      CLASS ACTION COMPLAINT

                                                 19
          Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 20 of 72




 1              requests from the government, the nature of the requests or the
 2              compliance rate.”29
 3              59.   This Wall Street Journal article also documented another frightening
 4 aspect of the Chinese government’s use of for-profit technology companies to sort
 5 and analyze information, including information gathered from smartphones:
 6              Along with access to online data, China’s government wants something
 7              else from tech companies – the cloud computing prowess to sort and
 8              analyze information. China wants to crunch data from surveillance
 9              cameras, smartphones, government databases and other sources to
10              create so-called smart cities and safe cities. … Police now work with
11              Alibaba to use surveillance footage and data processing to identify
12              ‘persons of interest’ and keep them out, local police official Dai
13              Jinming said at a recent conference sponsored by Alibaba. Tencent is
14              working with police in the southern city of Guangzhou to build a cloud-
15              based ‘early-warning system’ that can track and forecast the size and
16              movement of crowds, according to a statement from the Guangzhou
17              police bureau.30
18              60.   In a subsequent March 2018 article entitled “The Uncomfortable
19 Marriage Between China and Its Tech Giants,” the Wall Street Journal reported on
20 the significant patronage that large Chinese technology companies receive from the
21 Chinese government, the growing number of tech entrepreneurs who have become
22 members of the legislature under President Xi Jinping (including, for example,
23 Tencent’s Tony Ma), and certain technology companies that have made pledges of
24
     29
25   Liza Lin and Josh Chin, China’s Tech Giants Have a Second Job: Helping Beijing
   Spy on Its People, The Wall Street Journal (Nov. 30, 2017),
26 https://www.wsj.com/articles/chinas-tech-giants-have-a-second-job-helping-the-
27 government-see-everything-1512056284.
     30
28        Id.

                                        CLASS ACTION COMPLAINT

                                                   20
          Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 21 of 72




 1 loyalty to the Chinese government.31 “‘The government is always the boss and the
 2 tech firms are there to serve the goals of the Chinese government.’”32
 3              61.   SenseTime is deeply involved in this public/private partnership
 4 between China-based for-profit entities and the Chinese Communist Party.33 Indeed,
 5 as noted by HBSDI, SenseTime deals directly with the Chinese government as a
 6 customer to “help police officers identify suspects and root out potential [purported]
 7 criminals by matching faces identified in video with corresponding faces on
 8 government-issued IDs.” The HBSDI article also noted: “Questions of privacy and
 9 the potential for government and corporate misuse have consistently dogged the
10 company since its early days of product development and commercialization.”
11              62.   SenseTime technology has been used by the Chinese government for
12 policing and controlling the flow of demonstrations in Hong Kong34 and for various
13 internet censoring activities.35
14                          2.    Defendants Use the SenseTime SDK Embedded in
15                                LINE Messenger and B612 to Unlawfully Collect
16                                Users’ Face Geometry Scans.
17              63.   SenseAR, an SDK produced by SenseTime, is embedded within LINE
18 Messenger and B612. An SDK like SenseAR is a set of software development tools
19 in one installable package that helps developers create and implement specific
20 functionality in apps such as LINE Messenger and B612.
21              64.   LINE Messenger and B612 utilize SenseAR for its facial “key-point
22
     31
23   Li Yuan, The Unformattable Marriage Between China and Its Tech Giants, The
   Wall Street Journal (Mar. 8, 2018), https://www.wsj.com/articles/the-godfathers-of-
24 chinese-tech-get-an-offer-they-cant-refuse-1520510404.
     32
25        Id.
     33
26        Campbell and Badenhorst, supra n. 28.
     34
27        Id.
     35
28        Shu-Ching Jean Chen, supra n. 23.

                                       CLASS ACTION COMPLAINT

                                                  21
          Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 22 of 72




 1 tracking” and “eye contour tracking” features,36 which allows for “a precise
 2 extraction of the user’s facial features and contour.”37 LINE Messenger and B612
 3 also rely on SenseAR to “track a variety of gestures and customizable definitions for
 4 gesture” and to “detect and track limbs, and capture body movements.”38 Most or all
 5 of these SenseAR functions involve examinations and/or observations of the relative
 6 arrangement of parts of the face and thus constitute face geometry scans within the
 7 meaning of the Illinois Biometric Information Privacy Act.
 8              65.   Each LINE Messenger and B612 user who uses and, at all relevant
 9 times, used the AR features of the apps for photos or videos of their faces has and, at
10 all relevant times, had their face geometry scans executed by SenseAR and collected
11 by LINE Messenger and B612 without user consent.
12              66.   B612 also transmits and, at all relevant times, transmitted the face
13 geometry scans performed by SenseAR along with the registered user’s Android ID
14 and TMID to the domain log.snow.me without user consent. And, for unregistered
15 users who are not signed into B612, B612 transmits and, at all relevant times,
16 transmitted the face geometry scans performed by SenseAR along with the
17 unregistered user’s Android ID to the domain log.snow.me without user consent.
18              67.   A domain name such as log.snow.me “identifies a network domain, or
19 it represents an Internet Protocol (IP) resource, such as a personal computer used to
20 access the Internet, a server computer hosting a website, or the website itself or any
21 other service communicated via the Internet.”39
22
     36
23    SenseTime, B612 app Introduction, https://www.sensetime.com/en/case-
24
   detail?categoryId=1631 (last accessed June 25, 2021).
   37
      SenseTime, Sense AR Augmented Reality Platform Product Description,
25
   https://www.sensetime.com/en/product-detail?categoryId=1162 (last accessed June
26 25, 2021).
     38
27        Id.
     39
28        Wikipedia Entry for “Domain Name,”

                                        CLASS ACTION COMPLAINT

                                                   22
          Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 23 of 72




 1            68.   The Internet Protocol (“IP”) addresses for log.snow.me are and, at all
 2 relevant times, were 210.89.168.190 and 210.89.168.191. The IP “is the principal
 3 communications protocol in the Internet protocol suite for relaying datagrams across
 4 network boundaries. Its routing function enables internetworking, and essentially
 5 establishes the Internet. IP has the task of delivering packets from the source host to
 6 the destination host solely based on the IP addresses in the packet headers.”40
 7 Moreover, an IP address like 210.89.168.190 and 210.89.168.191 “is a numerical
 8 label assigned to each device connected to a computer network that uses the Internet
 9 Protocol for communication.”41 The devices linked to IP addresses 210.89.168.190
10 and 210.89.168.191 are and, at all relevant times, were located in South Korea.
11            69.   The domain log.snow.me is and, at all relevant times, was registered to
12 Snow Corp.
13            70.   The ISPs for the domain log.snow.me include and, at all relevant times,
14 included Naver Cloud and Naver Cloud America. An ISP like Naver Cloud and
15 Naver Cloud America “is an organization that provides a myriad of services for
16 accessing, using, or participating in the Internet. … Internet services typically
17 provided by ISPs can include Internet access, Internet transit, domain name
18 registration, web hosting, Usenet service, and colocation.”42 “Internet transit is the
19 service of allowing network traffic to cross or ‘transit’ a computer network, usually
20 used to connect a smaller [] ISP to the larger Internet.”43 “A web hosting service
21
22 https://en.wikipedia.org/wiki/Domain_name; see also Domain Name,
23 https://zerotechit.com/domain-name/ (last modified Mar. 24, 2021).
     40
24
       Wikipedia Entry for “Internet Protocol,”
     https://en.wikipedia.org/wiki/Internet_Protocol
25   41
          Wikipedia Entry for “IP address,” https://en.wikipedia.org/wiki/IP_address
26   42
      Wikipedia Entry for “Internet service provider,”
27 https://en.wikipedia.org/wiki/Internet_service_provider
   43
28    Wikipedia Entry for “Internet transit,”

                                     CLASS ACTION COMPLAINT

                                                23
          Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 24 of 72




 1 (often shortened to web host) is a type of Internet hosting service that allows
 2 individuals and organizations to make their website accessible via the World Wide
 3 Web. Web hosts are companies that provide space on a server owned or leased for
 4 use by clients, as well as providing Internet connectivity, typically in a data center.
 5 Web hosts can also provide data center space and connectivity to the Internet for
 6 other servers located in their data center, called colocation, also known as housing in
 7 Latin America or France.”44 On information and belief, Naver Cloud and Naver
 8 Cloud America provide and, at all relevant times, provided these various services,
 9 including internet transit, web hosting, and colocation services, for the domain
10 log.snow.me.
11           71.    Naver Cloud supports the IT infrastructure of Naver and its affiliates.
12 Naver Cloud America supports Naver and its affiliates’ IT infrastructure within the
13 United States. IT “is the use of computers to store or retrieve data and information.
14 … An information technology system (IT system) is generally an information
15 system, a communications system, or, more specifically speaking, a computer
16 system – including all hardware, software, and peripheral equipment – operated by a
17 limited group of IT users.”45 Moreover, IT infrastructure is “a set of information
18 technology (IT) components that are the foundation of an IT service; typically
19 physical components (computer and networking hardware and facilities), but also
20 various software and network components.”46 On information and belief, Naver’s IT
21 infrastructure supported by Naver Cloud and Naver Cloud America is involved in
22
23 https://en.wikipedia.org/wiki/Internet_transit
     44
24     Wikipedia Entry, “Web hosting service,”
     https://en.wikipedia.org/wiki/Web_hosting_service.
25
     45
          Wikipedia Entry, “Information technology,”
26 https://en.wikipedia.org/wiki/Information_technology.
27 46 Wikipedia Entry, “IT infrastructure,”
28 https://en.wikipedia.org/wiki/IT_infrastructure
                                      CLASS ACTION COMPLAINT

                                                 24
       Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 25 of 72




 1 the transmission of the face geometry scans by B612 from B612 user devices to the
 2 domain log.snow.me.
 3         72.   Snow Inc. owns and operates and, at all relevant times, owned and
 4 operated B612. In fact, the Google Play Store identifies Snow Inc. as the publisher
 5 of B612.
 6         73.   Thus, through the B612 app, the domain log.snow.me, the provision of
 7 internet services for the domain log.snow.me, and the management of Naver’s IT
 8 infrastructure, the Naver Defendants collect and transmit the face geometry scans
 9 performed by SenseAR on B612 users without user consent.
10                      3.    Defendants, on Information and Belief, Also
11                            Unlawfully Conduct Face Geometry Scans from LINE
12                            Messenger and B612 User Videos They Have Collected.
13         74.   Defendants upload LINE Messenger and B612 user videos from user
14 devices and, on information and belief, conduct face geometry scans on such videos.
15         75.   Defendants’ use of face geometry scans is reflected in their patents and
16 patent applications. For example, United States Patent Application
17 US20190005309A1, assigned to LINE Corp., describes extracting facial geometry
18 such as the height at which an eye is open, a height at which a mouth is open, a
19 distance between an eyebrow and an eye, and an angle of an eyebrow. Similarly,
20 Japanese Patent Application JP2016201144A, assigned to Naver, discusses a face
21 recognition module that automatically recommends the name of a friend in a photo.
22 Another Japanese Patent Application, JP2021068455A, assigned to LINE Plus,
23 describes a method of recognizing a user’s face from an image by analyzing the
24 dialogue content of messages shared via an instant messaging service. United States
25 Patent Application US20210127239A1, assigned to LINE Plus, also discusses
26 performing facial recognition and using the facial information to identify a
27 participant in a video call as part of a method of fair billing based on the duration of
28 the call.
                                   CLASS ACTION COMPLAINT

                                              25
          Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 26 of 72




 1           76.   Defendants’ use of face geometry scans is also reflected in their
 2 commercial product offerings. Naver Cloud offers a “CLOVA”-branded face
 3 recognition technology that was developed “based on the abundant data we have
 4 collected over the years,” and notes that its CLOVA systems were “built from Naver
 5 and LINE’s AI research.”47 CLOVA is an AI platform that incorporates speech,
 6 image recognition and artificial neural network translation into one interactive
 7 engine. CLOVA will be built into various NAVER and LINE products, NAVER’s
 8 smart speaker WAVE, Friends, and other third-party devices and services.48 The
 9 CLOVA API “service is useful to recognize faces with input vision data or to create
10 applications using face detection. It detects faces in images to find a look-alike
11 celebrity or to get information including contours, positions of eyes, noses and
12 mouths, and expressions.”49 Similarly, LINE Messenger features a “face recognition
13 filter and effects from other standalone Line camera apps — namely its B612 app,
14 which offers ‘beautification adjustments’ for selfies.”50
15                 F.    LINE Messenger Promises Users End-to-End Encryption of
16                       Their Chat Messages, but Instead, User Videos, URLs, and
17                       Certain Keywords from Those Chat Messages Are
18                       Unlawfully Intercepted.
19           77.   The Z-LINE Defendants appeal and, at all relevant times, appealed to
20
     47
21     Introducing NAVER Cloud Platform’s AI services and technology (Sept. 23,
     2020), https://www.youtube.com/watch?v=CvkVIfx_ViQ.
22
     48
       Naver, Featured Services, https://www.navercorp.com/en/service/featured (last
23
     accessed June 25, 2021).
24   49
     Naver Cloud Platform, CLOVA Face Recognition (CFR) Overview,
25 https://api.ncloud-docs.com/docs/en/ai-naver-clovafacerecognition (last accessed
   June 25, 2021).
26   50
     Natasha Lomas, Messaging app Line adds livestreaming for group chats, Tech
27 Crunch (Aug. 16, 2017), https://techcrunch.com/2017/08/16/messaging-app-line-
28 adds-livestreaming-for-group-chats.
                                     CLASS ACTION COMPLAINT

                                               26
          Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 27 of 72




 1 consumers who value privacy by claiming LINE Messenger uses end-to-end-
 2 encryption (“E2EE”) to encrypt all messages between users such that only the
 3 sender and recipient can view the content of messages transmitted between them via
 4 LINE Messenger. But this claim is and, at all relevant times, was false. Certain
 5 content within the encrypted messages – videos, URLs, and particular keywords – is
 6 and, at all relevant times, was intercepted and obtained without encryption while in
 7 transit without user consent. Such interception of nonencrypted information is not
 8 and, at all relevant times, was not necessary for the transmission of the encrypted
 9 messages.
10            78.   The transmission pathway for the encrypted messages runs from the
11 sender’s device through the domain ga2u.line.naver.jp (and IP addresses
12 203.104.160.11 and 203.104.160.12) to the recipient’s device. But Defendants
13 utilize other devices separate from devices tied to domain ga2u.line.naver.jp (and IP
14 addresses 203.104.160.11 and 203.104.160.12) to intercept videos, URLs, and
15 particular keywords located within the encrypted messages while such messages are
16 in transit between sender and recipient.51
17                        1.     Interception of Videos.
18            79.   Naver, Naver Cloud, Naver Cloud America, and the Z-LINE
19 Defendants use and, at all relevant times, used one or more devices linked to the
20 domain obs-us.line-apps.com to intercept and obtain videos contained within
21 otherwise encrypted messages while such messages are and, at all relevant times,
22 were in transit via the domain ga2u.line.naver.jp (and IP addresses 203.104.160.11
23 and 203.104.160.12) from one LINE Messenger user to another.
24            80.   The domain obs-us.line-apps.com is and, at all relevant times, was
25 registered to LINE Corp. The ISPs for the domain obs-us.line.apps.com are and, at
26 all relevant times, were Naver Cloud, Naver Cloud America, and Naver Business
27
     51
28        At certain times, Defendants used the domain ga2g.line.naver.jp.

                                      CLASS ACTION COMPLAINT

                                                27
      Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 28 of 72




 1 Platform Asia Pacific Pte., Ltd. (“NBPAP”). On information and belief, NBPAP is
 2 and, at all relevant times, was a subsidiary of Naver Cloud. Moreover, on
 3 information and belief, Naver Cloud, Naver Cloud America, and NBPAP provide
 4 and, at all relevant times, provided ISP services, such as internet transit, web
 5 hosting, and colocation services, for the domain obs-us.line-app.com.
 6        81.    The IP addresses for the domain obs-us.line-apps.com are and, at all
 7 relevant times, were 203.104.160.13 and 203.104.160.14, and these IP addresses are
 8 and, at all relevant times, were distinct from the IP addresses for the domain
 9 ga2u.line.naver.jp. Devices linked to the IP addresses 203.104.160.13 and
10 203.104.160.14 are and, at all relevant times, were located in Los Angeles,
11 California, New York, New York, Newark, New Jersey, and South Korea. The
12 devices linked to the domain obs-us.line-apps.com and IP addresses 203.104.160.13
13 and 203.104.160.14 are and, at all relevant times, were distinct from the devices
14 linked to the domain ga2u.line.naver.jp and its distinct IP addresses.
15                      2.    Interception of URLs.
16        82.    The Z-LINE Defendants use and, at all relevant times, used one or
17 more devices linked to IP addresses 147.92.179.111, 147.92.179.108, and
18 147.92.179.106 (the “Three 147.92.179 IP Addresses”) to intercept and obtain
19 unencrypted URLs contained within otherwise encrypted messages while such
20 messages are and, at all relevant times, were in transit via the domain
21 ga2u.line.naver.jp (and IP addresses 203.104.160.11 and 203.104.160.12) from one
22 LINE Messenger user to another.
23        83.    The ISP for the Three 147.92.179 IP Addresses is and, at all relevant
24 times, was LINE Corp. On information and belief, LINE Corp. provides and, at all
25 relevant times, provided the services typically provided by ISPs, such as internet
26 transit, web hosting, and colocation services, for the Three 147.92.179 IP Addresses.
27        84.    The Three 147.92.179 IP Addresses are and, at all relevant times, were
28 distinct from the IP addresses for the domain ga2u.line.naver.jp. Devices linked to
                                   CLASS ACTION COMPLAINT

                                              28
       Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 29 of 72




 1 the Three 147.92.179 IP Addresses are and, at all relevant times, were located in
 2 Japan. The devices linked to the Three 147.92.179 IP Addresses are and, at all
 3 relevant times, were distinct from the devices linked to the domain
 4 ga2u.line.naver.jp and its distinct IP addresses.
 5                      3.    Interception of Keywords.
 6        85.    Embedded within LINE Messenger is a dictionary file that contains
 7 various single words and phrases, and LINE Messenger uses this dictionary file to
 8 identify particular keywords in user messages matching such single words and
 9 phrases. Such single words and phrases within user messages are taken letter-by-
10 letter prior to transmission and also in completed form during transmission of the
11 messages.
12        86.    The Z-LINE Defendants use and, at all relevant times, used one or
13 more devices linked to the domain uts-front.line-apps.com to intercept and obtain
14 particular keywords identified by the dictionary file and contained within otherwise
15 encrypted messages while such messages are and, at all relevant times, were in
16 transit via the domain ga2u.line.naver.jp (and IP addresses 203.104.160.11 and
17 203.104.160.12) from one LINE Messenger user to another.
18        87.    The domain uts-front.line-apps.com is and, at all relevant times, was
19 registered to LINE Corp. The ISP for the domain uts-front.line-apps.com is and, at
20 all relevant times, was LINE Corp. On information and belief, LINE Corp. provides
21 and, at all relevant times, provided the services typically provided by ISPs, such as
22 internet transit, web hosting, and colocation services, for the domain uts-front.line-
23 apps.com.
24        88.    The IP address for the domain uts-front.line-apps.com is and, at all
25 relevant times, was 147.92.146.179, and this IP address is and, at all relevant times,
26 was distinct from the IP addresses for the domain ga2u.line.naver.jp. Devices linked
27 to the IP address 147.92.146.179 are and, at all relevant times, were located in
28 Japan. Devices linked to the domain uts-front.line-apps.com and IP address
                                   CLASS ACTION COMPLAINT

                                              29
          Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 30 of 72




 1 147.92.146.179 are and, at all relevant times, were distinct from the devices linked
 2 to the domain ga2u.line.naver.jp and its distinct IP addresses.
 3                    G.    LINE Messenger Has Been Banned By the Japanese
 4                          Government Due to Data Privacy and Security Concerns.
 5              89.   On March 19, 2021, the Japanese government prohibited its
 6 government employees from using LINE Messenger following a data breach
 7 suspected of originating in China.52 Given the widespread ban the Japanese
 8 government placed on LINE Messenger, the strong and compelling inference is the
 9 Japanese government believed the Chinese Communist Party was behind the data
10 breach.
11              90.   In response to the data breach, it was reported the Japanese government
12 found at least 32 LINE server links were registered with Beijing.53 The report also
13 found China could trace telephone numbers, home addresses, and email addresses of
14 LINE Messenger users without their consent as far back as 2018.
15              91.   LINE admitted in part its fault. “We are very sorry for causing anxiety
16 and concerns due to our inadequate explanations,” the company said in a statement
17 as quoted by Kyodo News.54
18                    H.    B612 Collects Personally Identifiable User Data and
19                          Unlawfully Transmits It to China Where It Is Accessible By
20                          the Chinese Communist Party.
21              92.   B612 transmits and, at all relevant times, transmitted personally
22
     52
     Zaini Majeed, Japan Halts Use of Line App for Government Officials Over
23
   Chinese Data Breach, RepublicWorld (Mar. 19, 2021),
24 https://www.republicworld.com/world-news/rest-of-the-world-news/japan-halts-use-
   of-line-app-for-government-officials-over-chinese-data-breach.html.
25
     53
          Id.
26   54
     Japan halts govt use of Line app, Big New Network (March 19, 2021),
27 https://www.bignewsnetwork.com/news/268160696/japan-halts-govt-use-of-line-
28 app.
                                        CLASS ACTION COMPLAINT

                                                  30
      Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 31 of 72




 1 identifiable user data to the domain adg-data.kajicam.com and the domain
 2 adg.kajicam.com (the “Kajicam Domains”) without user consent. Such information
 3 includes and, at all relevant times, included: the Android Device ID (sometimes
 4 referred to as the DUID), which is essentially a hardware serial number; the WiFi
 5 MAC address, which is unique to the WiFi hardware in use; the make and model of
 6 the user’s device; the version of Android the user is using; the City code for where
 7 the device is being used; the IP address; and the identity of the features of B612 the
 8 user has been using and on what days and at what times of day such features have
 9 been used (collectively, the “Kajicam Data”).
10        93.    B612 also transmits and, at all relevant times, transmitted a YRK ID
11 along with the Kajicam Data to the Kajicam Domains. YRK is an acronym for the
12 China-based company that developed and operates the Kajicam app in China. This
13 YRK ID is identical to the user’s Android Device ID. Both the YRK ID and the
14 Android Device ID are and, at all relevant times, were transmitted by B612 to the
15 Kajicam Domains with each packet of information transmitted by B612 from B612
16 users’ devices to the Kajicam Domains. Consequently, the Kajicam Domains tie
17 and, at all relevant times, tied the information received from B612 to the specific,
18 individual B612 user.
19        94.    B612 transmits and, at all relevant times, transmitted the Kajicam Data
20 (along with the user’s Android ID and YRK ID) to the Kajicam Domains for both
21 registered B612 users and unregistered B612 users who were not signed on.
22        95.    The Kajicam Domains are and, at all relevant times, were registered to
23 an entity in China, and the registrar is and, at all relevant times, was Alibaba Cloud
24 Computing (Beijing) Co., Ltd. The Kajicam Domains have and, at all relevant times,
25 had IP addresses of 162.62.82.90 and 162.62.82.193, which on information and
26 belief are and, at all relevant times, were located in Hong Kong. Moreover, on
27 information and belief, in addition to transmitting the Kajicam Data to the Kajicam
28 Domains, B612 also transmits or “tunnels” the Kajicam Data to mainland China in a
                                   CLASS ACTION COMPLAINT

                                              31
       Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 32 of 72




 1 surreptitious manner not directly observable by usual tracing methods.
 2        96.    The following are and, at all relevant times, were the ISPs for the
 3 Kajicam Domains: 16 Collyer Quay; Tencent Building, Kejizhongyi Avenue
 4 (“Tencent Building”); Tencent Cloud Computing (Beijing) Co.; and Shenzhen
 5 Tencent Computer Systems Company Limited. On information and belief, these
 6 four ISPs provide and, at all relevant times, provided the services typically provided
 7 by ISPs, such as internet transit, web hosting, and colocation services, for the
 8 Kajicam Domains.
 9        97.    Tencent Building is located in China and has numerous IP addresses
10 located in China and Hong Kong. It also has related networks that, on information
11 and belief, are and, at all relevant times, were owned and/or operated in part or in
12 whole by the Chinese Communist Party, including: CHINATELECOM Hunan
13 Province Xiangxi 5G Network (AS140375), Guizhou Provincial Radio and
14 Television Information Network Inc. (AS63704), Shanghai MBN
15 Telecommunication Technology Co., Ltd. (AS139091), CHINANET Guongdong
16 Province Network (AS134764), and CHINANET Sichuan Province Suining MAN
17 Network (AS59302).
18        98.    Accordingly, the Naver Defendants transmit and, at all relevant times,
19 transmitted the Kajicam Data to China, where it is and, at all relevant times, was
20 accessible by the Chinese Communist Party, without user consent.
21               I.     LINE Messengers Collects Other Personally Identifiable
22                      User Data.
23        99.    LINE Messenger collects other personally identifiable information
24 from its users during the registration process – such as the device ID, the client ID,
25 the Google advertising ID, the phone number, and the model of the phone – and
26 transmits this data to the domain ga2u.line.naver.jp.
27        100. LINE Messenger also tracks videos watched, created, “liked”, and/or
28 commented on by users. When a LINE Messenger user is operating within the Line
                                   CLASS ACTION COMPLAINT

                                              32
      Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 33 of 72




 1 Messenger timeline feature, the app tracks each time the user likes another user’s
 2 post, and each time the user cancels a like on a post. Also, each time a user watches
 3 another user’s video, the app tracks the video watched, the time spent watching such
 4 video, and each comment made on such video.
 5                 J.     Defendants Unjustly Profit from their Unlawful Activities
 6                        While Plaintiffs and the Class and Subclass Members Suffer
 7                        Concrete Harm.
 8           101. Defendants use the stolen User/Device Identifiers to create a dossier of
 9 private and personally-identifiable information for each user. These are living files
10 that are supplemented over time with more private and personally-identifiable user
11 data, and used now and in the future for various economic and financial purposes.
12           102. For example, Defendants’ control over these ever-expanding dossiers
13 make tracking and profiling users, and targeting them with advertising, much more
14 efficient and effective. Defendants unjustly earn substantial profits from such
15 targeted advertising and/or from the sale of user data and/or information or services
16 derived from such data outright.
17           103. SenseTime, which provides the facial recognition SDK to Defendants,
18 routinely assists the Chinese government in the surveillance of its people through
19 biometric data.
20           104. Meanwhile, Plaintiffs and members of the class and subclass incurred
21 harm as a result the invasion of their privacy through Defendants’ theft of the
22 personal information. Further, Plaintiffs and members of the class and subclass
23 suffered injuries in the form of damage to their devices because the battery,
24 memory, CPU and bandwidth of Plaintiffs’ device and the class and subclass
25 members’ devices have been compromised as a result of Defendants’ clandestine
26 and unlawful activities.
27      V.         FRAUDULENT CONCEALMENT AND TOLLING
28           105. The applicable statutes of limitations are tolled as a result of
                                      CLASS ACTION COMPLAINT

                                                 33
          Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 34 of 72




 1 Defendants knowing and active concealment of their conduct alleged above –
 2 through, among other things, their misleading public statements about, among other
 3 things, user data being encrypted when it was not, and hidden and ambiguous
 4 privacy policies and terms of use.
 5              106. In the case of Line, such representations were reiterated as recently as
 6 March 19, 2021 when the Company, in response to a data breach made public by the
 7 Japanese government, reiterated that its messenger service was purportedly
 8 encrypted “end-to-end” and that “it is not possible to check the contents of the data
 9 just by accessing the database.”55 Plaintiff, class and subclass members were
10 ignorant of the information essential to pursue their claims, with no fault or lack of
11 diligence on their own part.
12              107. And when the action was filed, Defendants were under a duty to
13 disclose the true character, quality, and nature of their activities to Plaintiffs and the
14 class and subclass members. Defendants are therefore estopped from relying on any
15 statute of limitations.
16              108. Defendants’ fraudulent concealment is common to the class and
17 subclass.
18        VI.          NAMED PLAINTIFF ALLEGATIONS
19                                            Plaintiff Ji
20              109.   Plaintiff Ji used the mobile and desktop versions of LINE Messenger
21 since at least 2015 to, among other things, send text messages, photographs, and
22 memes. Plaintiff Ji continued using LINE Messenger regularly until approximately
23 the summer of 2020.
24              110. During the time that LINE Messenger was installed on Plaintiff Ji’s
25 mobile device and desktop computer, Defendants tracked Plaintiff Ji via a TMID (a
26 user ID created by and shared among Defendants) and a TAID (the Android
27
     55
28        Majeed, supra n. 51.

                                        CLASS ACTION COMPLAINT

                                                   34
       Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 35 of 72




 1 Advertising ID).
 2        111. Embedded within LINE Messenger is a dictionary file that contains
 3 various single words and phrases. When Plaintiff Ji sent text communications
 4 through LINE Messenger, Defendants used this dictionary file to identify particular
 5 keywords in their messages matching such single words and phrases, which were
 6 taken letter-by-letter prior to Plaintiff Ji’s transmission and also in completed form
 7 during transmission of the messages. Defendants used one or more of the devices
 8 associated with the domain uts-front.line-apps.com to intercept and decrypt
 9 particular keywords identified by the dictionary file and contained within encrypted
10 messages in transit from Plaintiff Ji to another LINE Messenger via the domain
11 ga2u.line.naver.jp.
12        112. Some or all the above information stolen by Defendants was transferred
13 to servers located in China – including to servers under the control of third-parties
14 who cooperate with the Chinese government. Defendants performed all these acts
15 without Plaintiff Ji’s knowledge or consent. Further, Defendants have used the
16 above data for, among other things, developing and patenting certain commercially
17 valuable technologies as well as to secure corporate transactions between
18 Defendants. Defendants and others now have access to a living and information-
19 laden dossier on Plaintiff Ji that can be used for further commercial advantage and
20 other harmful purposes. Defendants have profited, and will continue to profit, from
21 all their activities discussed above.
22        113. Plaintiff Ji has incurred harm as a result of Defendants’ invasion of
23 their privacy rights. Further, Plaintiff Ji suffered injury as damage to their mobile
24 device. The battery, memory, CPU and bandwidth of Plaintiff Ji’s mobile device
25 have been compromised as a result of Defendants’ clandestine and unlawful
26 activities.
27                                         Plaintiff Abe
28        114. Plaintiff Abe has used LINE Messenger on her mobile device since at
                                   CLASS ACTION COMPLAINT

                                                35
      Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 36 of 72




 1 least 2018. Plaintiff Abe use LINE Messenger to, among other things, send text
 2 messages, photographs, and URLs.
 3        115. During the time that LINE Messenger was installed on Plaintiff Abe’s
 4 mobile device, Defendants tracked Plaintiff Abe via a TMID (a user ID created by
 5 and shared among Defendants) and a TAID (the Android Advertising ID).
 6        116. Devices associated with IP addresses 147.92.179.111, 147.92.179.108,
 7 and 147.92.179.106 (the “three IP addresses”) are and at all relevant times were
 8 located in Japan. The devices associated with the three IP addresses are distinct from
 9 those associated with the domain ga2u.line.naver.jp. The three IP addresses are and
10 at all relevant times were hosted by Defendant LINE Corp, which is and at all
11 relevant times was the internet service provider for the three IP addresses.
12        117. Defendants used one or more of the devices associated with the three IP
13 addresses to intercept and decrypt URLs contained within encrypted messages in
14 transit from Plaintiff Abe to another LINE Messenger user via the domain
15 ga2u.line.naver.jp.
16        118. Embedded within LINE Messenger is a dictionary file that contains
17 various single words and phrases. When Plaintiff Abe sent text communications
18 through LINE Messenger, Defendants used this dictionary file to identify particular
19 keywords in her messages matching such single words and phrases, which were
20 taken letter-by-letter prior to Plaintiff Abe’s transmission and also in completed
21 form during transmission of the messages. Defendants use one or more of the
22 devices associated with the domain uts-front.line-apps.com to intercept and decrypt
23 particular keywords identified by the dictionary file and contained within encrypted
24 messages in transit from Plaintiff Abe to another LINE Messenger via the domain
25 ga2u.line.naver.jp.
26        119. Some or all the above information stolen by Defendants was transferred
27 to servers located in China – including to servers under the control of third-parties
28 who cooperate with the Chinese government. Defendants performed all these acts
                                   CLASS ACTION COMPLAINT

                                              36
       Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 37 of 72




 1 without Plaintiff Abe’s knowledge or consent. Further, Defendants have used the
 2 above data for, among other things, developing and patenting certain commercially
 3 valuable technologies as well as to secure corporate transactions between
 4 Defendants. Defendants and others now have access to a living and information-
 5 laden dossier on Plaintiff Abe that can be used for further commercial advantage
 6 and other harmful purposes. Defendants have profited, and will continue to profit,
 7 from all their activities discussed above.
 8         120. Plaintiff Abe has incurred harm as a result Defendants’ invasion of her
 9 privacy rights. Further, Plaintiff Abe suffered injury as damage to her mobile
10 device. The battery, memory, CPU and bandwidth of Plaintiff Abe’s mobile device
11 have been compromised as a result of Defendants’ clandestine and unlawful
12 activities.
13                                    Plaintiff Shubert
14         121. Around the middle of 2019, Plaintiff Shubert began using LINE
15 Messenger and B612 on his mobile device. He used LINE Messenger to, among
16 other things, send text messages, photographs, and URLs.
17         122. Plaintiff Shubert used B612 on his mobile device to, among other
18 things, take and send photographs, including photographs of real estate and various
19 construction projects for business use. Plaintiff Shubert also used B612 for personal
20 use, including to take and send photographs.
21         123. Plaintiff Shubert continued using LINE Messenger and B612 regularly
22 from the middle of 2019 until approximately late 2020.
23         124. During the time that LINE Messenger was installed on Plaintiff
24 Shubert’s mobile device, Defendants surreptitiously took Content IDs (identifying
25 the particular video viewed), Story IDs (identifying the “story” – i.e., a particular
26 collection of videos in which the video viewed is located) along with a TMID (a
27 user ID created by and shared among Defendants) and a TAID (the Android
28 Advertising ID) to the domain ga2u.line.naver.jp. Plaintiff Shubert never consented
                                   CLASS ACTION COMPLAINT

                                                37
      Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 38 of 72




 1 to such information being taken. Moreover, Plaintiff Shubert’s videos were also
 2 surreptitiously taken and transferred to the domain obs-us.line-apps.com.
 3        125. Defendants used one or more of the devices associated with the domain
 4 obs-us.line-apps.com, which are distinct from those associated with the domain
 5 ga2u.line.naver.jp, to intercept and decrypt videos contained within encrypted
 6 messages in transit from Plaintiff Shubert to another LINE Messenger user via the
 7 domain ga2u.line.naver.jp.
 8        126. Devices associated with IP addresses 147.92.179.111, 147.92.179.108,
 9 and 147.92.179.106 (the “three IP addresses”) are and at all relevant times were
10 located in Japan. The devices associated with the three IP addresses are distinct from
11 those associated with the domain ga2u.line.naver.jp. The three IP addresses are and
12 at all relevant times were hosted by Defendant LINE Corp, which is and at all
13 relevant times was the internet service provider for the three IP addresses.
14        127. Defendants used one or more of the devices associated with the three IP
15 addresses to intercept and decrypt URLs contained within encrypted messages in
16 transit from Plaintiff Shubert to another LINE Messenger user via the domain
17 ga2u.line.naver.jp.
18        128. Embedded within LINE Messenger is a dictionary file that contains
19 various single words and phrases. When Plaintiff Shubert sent text communications
20 through LINE Messenger, Defendants used this dictionary file to identify particular
21 keywords in his messages matching such single words and phrases and were taken
22 letter-by-letter prior to Plaintiff Shubert’s transmission and also in completed form
23 during transmission of the messages. Defendants used one or more of the devices
24 associated with the domain uts-front.line-apps.com to intercept and decrypt
25 particular keywords identified by the dictionary file and contained within encrypted
26 messages in transit from Plaintiff Shubert to another LINE Messenger via the
27 domain ga2u.line.naver.jp.
28        129. Together with the identification information above, Plaintiff Shubert’s
                                   CLASS ACTION COMPLAINT

                                              38
      Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 39 of 72




 1 Biometric Identifiers were also taken when he used the AR features of LINE
 2 Messenger and also, separately, when he used B612 to take and send pictures,
 3 including pictures of his face. An SDK produced by SenseTime – the SenseAR SDK
 4 – is embedded within LINE Messenger and B612.
 5        130. LINE Messenger and B612 utilized SenseAR for their facial “key-point
 6 tracking” and “eye contour tracking” features, which allows for “a precise extraction
 7 of the user’s facial features and contour.” LINE Messenger and B612 also relied on
 8 SenseAR to “track a variety of gestures and customizable definitions for gesture”
 9 and to “detect and track limbs, and capture body movements.” Most or all of these
10 SenseAR functions involve examinations and/or observations of the relative
11 arrangement of parts of the face.
12        131. Plaintiff Shubert used the AR features of the apps for photos or videos
13 of his face and thus had his facial geometry scans performed by the SenseAR SDK
14 and collected by LINE Messenger and B612 without his consent.
15        132. B612 also transmitted the face geometry scans performed by SenseAR
16 to the domain log.snow.me and did so without Plaintiff Shubert’s consent. Devices
17 associated with the domain log.snow.me are and at all relevant times were located in
18 South Korea. The domain log.snow.me is and at all relevant times was registered to
19 Defendant Snow Corp., and the internet service providers for this domain are and at
20 all relevant times were Naver Cloud and Naver Cloud Americas.
21        133. Thus, through the B612 app and the domain log.snow.me, Defendants
22 Naver, Naver Cloud America, Snow Corp., and Snow Inc. collected Plaintiff
23 Shubert’s facial geometry scans performed by SenseAR through B612.
24        134. Some or all the above information stolen by Defendants was transferred
25 to servers located in China – including to servers under the control of third-parties
26 who cooperate with the Chinese government. Defendants performed all these acts
27 without Plaintiff Shubert’s knowledge or consent. Further, Defendants have used the
28 above data for, among other things, developing and patenting certain commercially
                                   CLASS ACTION COMPLAINT

                                              39
       Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 40 of 72




 1 valuable technologies as well as to secure corporate transactions between
 2 Defendants. Defendants and others now have access to a living and information-
 3 laden dossier on Plaintiff Shubert that can be used for further commercial advantage
 4 and other harmful purposes. Defendants have profited, and will continue to profit,
 5 from all their activities discussed above.
 6        135. Plaintiff Shubert has incurred harm as a result Defendants’ invasion of
 7 his privacy rights through the taking of his videos, Biometric Identifiers and
 8 User/Device Identifiers. Further, Plaintiff suffered injury as damage to his mobile
 9 device. The battery, memory, CPU and bandwidth of Plaintiff Shubert’s mobile
10 device have been compromised as a result of Defendants’ clandestine and unlawful
11 activities.
12                                   Plaintiff Tomlinson
13        136. Plaintiff Tomlinson began using LINE Messenger on her mobile device
14 beginning in 2016 and continued using it through 2021. Plaintiff Tomlinson used
15 LINE Messenger to, among other things, send text messages, photographs, videos,
16 URLs, and even sensitive personal information such as banking information and
17 personal information about children.
18        137. During the time that LINE Messenger was installed on Plaintiff
19 Tomlinson’s mobile device, Defendants surreptitiously took Content IDs
20 (identifying the particular video viewed), Story IDs (identifying the “story” – i.e., a
21 particular collection of videos in which the video viewed is located) along with a
22 TMID (a user ID created by and shared among Defendants) and a TAID (the
23 Android Advertising ID) to the domain ga2u.line.naver.jp. Plaintiff Tomlinson
24 never consented to such information being taken. Moreover, Plaintiff Tomlinson’s
25 videos were also surreptitiously taken and transferred to the domain obs-us.line-
26 apps.com.
27        138. Defendants used one or more of the devices associated with the domain
28 obs-us.line-apps.com to intercept and decrypt videos contained within encrypted
                                   CLASS ACTION COMPLAINT

                                                40
      Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 41 of 72




 1 messages in transit from Plaintiff Tomlinson to another LINE Messenger user via
 2 the domain ga2u.line.naver.jp.
 3        139. Devices associated with IP addresses 147.92.179.111, 147.92.179.108,
 4 and 147.92.179.106 (the “three IP addresses”) are and at all relevant times were
 5 located in Japan. The devices associated with the three IP addresses are distinct from
 6 those associated with the domain ga2u.line.naver.jp. The three IP addresses are and
 7 at all relevant times were hosted by Defendant LINE Corp, which is and at all
 8 relevant times was the internet service provider for the three IP addresses.
 9        140. Defendants used one or more of the devices associated with the three IP
10 addresses to intercept and decrypt URLs contained within encrypted messages in
11 transit from Plaintiff Tomlinson to another LINE Messenger user via the domain
12 ga2u.line.naver.jp.
13        141. Embedded within LINE Messenger is a dictionary file that contains
14 various single words and phrases. When Plaintiff Tomlinson sent text
15 communications through LINE Messenger, Defendants used this dictionary file to
16 identify particular keywords in her messages matching such single words and
17 phrases, which were taken letter-by-letter prior to Plaintiff Tomlinson’s transmission
18 and also in completed form during transmission of the messages. Defendants used
19 one or more of the devices associated with the domain uts-front.line-apps.com to
20 intercept and decrypt particular keywords identified by the dictionary file and
21 contained within encrypted messages in transit from Plaintiff Tomlinson to another
22 LINE Messenger via the domain ga2u.line.naver.jp.
23        142. Together with the identification information above, Plaintiff
24 Tomlinson’s Biometric Identifiers were also taken when she used the AR features of
25 LINE Messenger. An SDK produced by SenseTime – the SenseAR SDK – is
26 embedded within LINE Messenger.
27        143. LINE Messenger utilizes SenseAR for its facial “key-point tracking”
28 and “eye contour tracking” features, which allows for “a precise extraction of the
                                    CLASS ACTION COMPLAINT

                                             41
       Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 42 of 72




 1 user’s facial features and contour.” LINE Messenger also relies on SenseAR to
 2 “track a variety of gestures and customizable definitions for gesture” and to “detect
 3 and track limbs, and capture body movements.” Most or all of these SenseAR
 4 functions involve examinations and/or observations of the relative arrangement of
 5 parts of the face.
 6         144. Plaintiff Tomlinson used the AR features of the apps for photos or
 7 videos of her face and thus had her facial geometry scans performed by the
 8 SenseAR SDK and collected by LINE Messenger without her consent.
 9         145. Some or all the above information stolen by Defendants was transferred
10 to servers located in China – including to servers under the control of third-parties
11 who cooperate with the Chinese government. Defendants performed all these acts
12 without Plaintiff Tomlinson’s knowledge or consent. Further, Defendants have used
13 the above data for, among other things, developing and patenting certain
14 commercially valuable technologies as well as to secure corporate transactions
15 between Defendants. Defendants and others now have access to a living and
16 information-laden dossier on Plaintiff Tomlinson that can be used for further
17 commercial advantage and other harmful purposes. Defendants have profited, and
18 will continue to profit, from all their activities discussed above.
19         146. Plaintiff Tomlinson has incurred harm as a result Defendants’ invasion
20 of her privacy rights through the taking of her videos, Biometric Identifiers and
21 User/Device Identifiers. Further, Plaintiff Tomlinson suffered injury as damage to
22 her mobile device. The battery, memory, CPU and bandwidth of Plaintiff
23 Tomlinson’s mobile device have been compromised as a result of Defendants’
24 clandestine and unlawful activities.
25                                     Plaintiff Sunga
26         147. Plaintiff Sunga began using B612 on her mobile device around 2017.
27         148. Plaintiff Sunga used B612 for personal use including to take
28 photographs of herself and others with the app.
                                    CLASS ACTION COMPLAINT

                                               42
      Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 43 of 72




 1        149. Plaintiff Sunga also used the AR features of B612 for photos of her
 2 face and thus had her facial geometry scans performed by the SenseAR SDK and
 3 collected by B612 without her consent.
 4        150. Unbeknownst to Plaintiff Sunga, an SDK produced by SenseTime – the
 5 SenseAR SDK – was embedded within B612. This SDK is utilized for facial “key-
 6 point tracking” and “eye contour tracking” features, which allows for “a precise
 7 extraction of the user’s facial features and contour.”
 8        151. B612 also relied on SenseAR to “track a variety of gestures and
 9 customizable definitions for gesture” and to “detect and track limbs, and capture
10 body movements.” Most or all of these SenseAR functions involve examinations
11 and/or observations of the relative arrangement of parts of the face.
12        152. B612 also transmitted the face geometry scans performed by SenseAR
13 to the domain log.snow.me and did so without Plaintiff Sunga’s consent. Devices
14 associated with the domain log.snow.me are and, at all relevant times were, located
15 in South Korea. The domain log.snow.me is and at all relevant times was registered
16 to Defendant Snow Corp., and the internet service providers for this domain are and
17 at all relevant times were Naver Cloud and Naver Cloud Americas.
18        153. Thus, through the B612 app and the domain log.snow.me, Defendants
19 Naver, Naver Cloud America, Snow Corp., and Snow Inc. collected Plaintiff
20 Sunga’s facial geometry scans performed by SenseAR through B612.
21        154. Some or all the above information stolen by Defendants was transferred
22 to servers located in China – including to servers under the control of third-parties
23 who cooperate with the Chinese government. Defendants performed all these acts
24 without Plaintiff Sunga’s knowledge or consent. Further, Defendants have used the
25 above data for, among other things, developing and patenting certain commercially
26 valuable technologies as well as to secure corporate transactions between
27 Defendants. Defendants and others now have access to a living and information-
28 laden dossier on Plaintiff Sunga that can be used for further commercial advantage
                                   CLASS ACTION COMPLAINT

                                              43
      Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 44 of 72




 1 and other harmful purposes. Defendants have profited, and will continue to profit,
 2 from all their activities discussed above.
 3        155. Plaintiff Sunga has also incurred harm as a result Defendants’ invasion
 4 of her privacy rights through the taking of her Biometric Identifiers. Further,
 5 Plaintiff Sunga suffered injury as damage to her mobile device. The battery,
 6 memory, CPU and bandwidth of Plaintiff Sunga’s mobile device have been
 7 compromised as a result of Defendants’ clandestine and unlawful activities.
 8                                    Plaintiff Bonner
 9        156. Plaintiff Bonner began using B612 on her mobile device around the
10 middle of 2020.
11        157. Plaintiff Bonner works in property management and used B612 for
12 both personal and business use. At times, Plaintiff Bonner also took photographs of
13 her children using B612.
14        158. Unbeknownst to Plaintiff Bonner, an SDK produced by SenseTime –
15 the SenseAR SDK – was embedded within B612. This SDK is utilized for facial
16 “key-point tracking” and “eye contour tracking” features, which allows for “a
17 precise extraction of the user’s facial features and contour.”
18        159. B612 also relied on SenseAR to “track a variety of gestures and
19 customizable definitions for gesture” and to “detect and track limbs, and capture
20 body movements.” Most or all of these SenseAR functions involve examinations
21 and/or observations of the relative arrangement of parts of the face.
22        160. B612 also transmitted the face geometry scans performed by SenseAR
23 to the domain log.snow.me and did so without Plaintiff Bonner’s consent. Devices
24 associated with the domain log.snow.me are and, at all relevant times were, located
25 in South Korea. The domain log.snow.me is and at all relevant times was registered
26 to Defendant Snow Corp., and the internet service providers for this domain are and
27 at all relevant times were Naver Cloud and Naver Cloud Americas.
28        161. Thus, through the B612 app and the domain log.snow.me, Defendants
                                   CLASS ACTION COMPLAINT

                                                44
       Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 45 of 72




 1 Naver, Naver Cloud America, Snow Corp., and Snow Inc. collected Plaintiff
 2 Bonner’s facial geometry scans performed by SenseAR through B612.
 3         162. Some or all the above information stolen by Defendants was transferred
 4 to servers located in China – including to servers under the control of third-parties
 5 who cooperate with the Chinese government. Defendants performed all these acts
 6 without Plaintiff Bonner’s knowledge or consent. Further, Defendants have used the
 7 above data for, among other things, developing and patenting certain commercially
 8 valuable technologies as well as to secure corporate transactions between
 9 Defendants. Defendants and others now have access to a living and information-
10 laden dossier on Plaintiff Bonner that can be used for further commercial advantage
11 and other harmful purposes. Defendants have profited, and will continue to profit,
12 from all their activities discussed above.
13         163. Plaintiff Bonner has also incurred harm as a result Defendants’
14 invasion of her privacy rights through the taking of her videos and Biometric
15 Identifiers. Further, Plaintiff Bonner suffered injury as damage to her mobile device.
16 The battery, memory, CPU and bandwidth of Plaintiff Bonner’s mobile device have
17 been compromised as a result of Defendants’ clandestine and unlawful activities.
18    VII.       CLASS ALLEGATIONS
19         164. Plaintiffs seek class certification of the class set forth herein under
20 Federal Rule of Civil Procedure 23 (“Rule 23”). Specifically, Plaintiffs seek class
21 certification of all claims for relief herein on behalf of a class and subclass defined
22 as follows:
23         Class: All persons in the United States who used one or more of the
24         Defendants’ apps on their mobile device.
25         Illinois Subclass: All persons located in Illinois who used one of Defendants’
26         apps on their mobile device and had their biometric identifiers taken without
27         consent.
28         California Subclass: All persons in California who used the Defendants’
                                    CLASS ACTION COMPLAINT

                                                45
      Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 46 of 72




 1        apps on their mobile device.
 2        165. Plaintiffs reserve the right to modify or refine the class and subclass
 3 definitions based on discovery of new information and to accommodate any of the
 4 Court’s manageability concerns.
 5        166. Excluded from the class and subclass are: (i) any judge or magistrate
 6 judge presiding over this action and members of their staff, as well as members of
 7 their families; (ii) Defendants’ predecessors, parents, successors, heirs, assigns,
 8 subsidiaries, and any entity in which any Defendant or its parents have a controlling
 9 interest, as well as Defendants’ current or former employees, agents, officers, and
10 directors; (iii) persons who properly execute and file a timely request for exclusion
11 from the class; (iv) persons whose claims have been finally adjudicated on the
12 merits or otherwise released; (v) counsel for Plaintiffs and Defendants; and (vi) the
13 legal representatives, successors, and assigns of any such excluded persons.
14        167. Numerosity (Rule 23(a)(1)). The class and subclass are so numerous
15 that joinder of individual members herein is impracticable. The exact number of
16 class and subclass members, as herein identified and described, is not known, but
17 download figures show that the Defendants’ apps have been downloaded hundreds
18 of millions of times throughout the world and billions of messages are sent and
19 intercepted daily.
20        168. Commonality (Rule 23(a)(2)). Common questions of fact and law
21 exist for each cause of action and predominate over questions affecting only
22 individual class and subclass members, including the following:
23               a.     Whether Defendants engaged in the activities and practices
24 referenced above;
25               b.     Whether Defendants’ activities and practices referenced above
26 constitute negligence;
27               c.     Whether Defendants’ activities and practices referenced above
28 constitute an intrusion upon seclusion;
                                   CLASS ACTION COMPLAINT

                                              46
       Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 47 of 72




 1               d.     Whether Defendants’ activities and practices referenced above
 2 violate the Right to Privacy under the California Constitution;
 3               e.     Whether Defendants’ activities and practices referenced above
 4 violate the California Unfair Competition Law, Bus. & Prof. C. §§ 17200 et seq.;
 5               f.     Whether Defendants’ activities and practices referenced above
 6 violate the California False Advertising Law, Bus. & Prof. C. §§ 17500 et seq.;
 7               g.     Whether Defendants’ activities and practices referenced abov
 8 violate the California Invasion of Privacy Act, Cal. Pen. C. § 630 et seq.;
 9               h.     Whether Defendants’ activities and practices referenced above
10 violate the Electronic Communications Privacy Act (ECPA) 18 U.S.C. §§ 2510–22;
11               i.     Whether Defendants’ activities and practices referenced above
12 violate the Computer Fraud and Abuse Act, 18 U.S.C. § 1030;
13               j.     Whether Defendants’ activities and practices referenced above
14 violate the Illinois Biometric Information Privacy Act, 740 ILCS 14/1 et.seq;
15               k.     Whether Defendants’ activities and practices referenced above
16 constitute unjust enrichment concerning which restitution and/or disgorgement is
17 warranted;
18               l.     Whether Plaintiffs and members of the class sustained damages
19 as a result of Defendants’ activities and practices referenced above, and, if so, in
20 what amount;
21               m.     Whether Defendants’ profited from their activities and practices
22 referenced above, and, if so, in what amount;
23               n.     What is the appropriate injunctive relief to ensure that
24 Defendants no longer unlawfully: (i) offer technology capable of surveillance within
25 the United States; (ii) take private and personally-identifiable user data; (iii) profile
26 and target users with advertisements; (iv) utilize private and personally-identifiable
27 user data to develop and patent commercially-valuable technologies; (v) transfer
28 such private and personally-identifiable user data to servers in China and to third
                                    CLASS ACTION COMPLAINT

                                               47
       Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 48 of 72




 1 parties; (vi) cause injury to users’ devices; (vii) retain the unlawfully assembled user
 2 dossiers. And what is the appropriate injunctive relief to ensure that Defendants take
 3 reasonable measures to ensure that they and the relevant third parties destroy such
 4 private and personally-identifiable user data in their possession.
 5         169. Typicality (Rule 23(a)(3)). Plaintiffs’ claims are typical of the claims
 6 of members of the class and subclass because, among other things, Plaintiffs and
 7 members of the class and subclass sustained similar injuries as a result of
 8 Defendants’ uniform wrongful conduct and their legal claims all arise from the same
 9 events and wrongful conduct by Defendants.
10         170. Adequacy (Rule 23(a)(4)). Plaintiffs will fairly and adequately protect
11 the interests of the class and subclass. Plaintiffs’ interests do not conflict with the
12 interests of the class and subclass members, and Plaintiffs have retained counsel
13 experienced in complex class action and data privacy litigation to prosecute this case
14 on behalf of the class and subclass.
15         171. Predominance & Superiority (Rule 23(b)(3)). Aside from satisfying
16 the prerequisites of Rule 23(a), Plaintiffs satisfy the requirements for maintaining a
17 class action under Rule 23(b)(3). Common questions of law and fact predominate
18 over any questions affecting only individual class and subclass members, and a class
19 action is superior to individual litigation and all other available methods for the fair
20 and efficient adjudication of this controversy. The amount of damages available is
21 insufficient to make litigation addressing Defendants’ conduct economically feasible
22 without the class action procedure. Individualized litigation also presents a potential
23 for inconsistent or contradictory judgments, and increases the delay and expense
24 presented by the complex legal and factual issues of the case to all parties and the
25 court system. By contrast, the class action device presents far fewer management
26 difficulties and provides the benefits of a single adjudication, economy of scale, and
27 comprehensive supervision by a single court.
28         172. Final Declaratory or Injunctive Relief (Rule 23(b)(2)). Plaintiffs also
                                    CLASS ACTION COMPLAINT

                                               48
       Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 49 of 72




 1 satisfies the requirements for maintaining a class action under Rule 23(b)(2).
 2 Defendants have acted or refused to act on grounds that apply generally to the class
 3 and subclass, making final declaratory and/or injunctive relief appropriate with
 4 respect to the class and subclass as a whole.
 5         173. Particular Issues (Rule 23(c)(4)). Plaintiffs also satisfy the
 6 requirements for maintaining a class action under Rule 23(c)(4). Their claims
 7 consist of particular issues common to all class and subclass members and are
 8 capable of class-wide resolution that will significantly advance the litigation.
 9   VIII.        CAUSES OF ACTION
10                                    First Cause of Action
11                                 (Negligence – All Plaintiffs)
12         174. Plaintiffs repeat and incorporate by reference all preceding paragraphs
13 as if fully set forth herein.
14         175. Plaintiffs and the class entrusted Defendants with private and
15 personally-identifiable information including their face geometry scans, video
16 viewing histories, user identifiers, device identifiers and certain contents of their
17 chat messages. Defendants had a duty to handle that information with care due to
18 the sensitivity of such information, and the expectation that such information would
19 not be shared with third parties. For Z-LINE Defendants, this duty included
20 following through on their assurances that all messages transmitted via LINE
21 Messenger were encrypted end-to-end such that only the sender and recipient could
22 view the content of messages.
23         176. The willingness of Plaintiffs and the class to entrust Defendants with
24 their data and content was predicated on the understanding that Defendants would
25 take appropriate measures to protect it. Defendants had a special relationship with
26 Plaintiffs and members of the class as a result of being entrusted with their private
27 and personally-identifiable information, which provided an independent duty of
28 care.
                                     CLASS ACTION COMPLAINT

                                                49
       Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 50 of 72




 1         177. Defendants knew that private and personally-identifiable information of
 2 Plaintiffs and members of the class had value, and Defendants have earned
 3 substantial revenues and profits as a result of collecting and using such information.
 4 This includes Defendants’ revenues and profits from targeted advertising, sale of
 5 such information, and services and products derived from such information.
 6         178. Defendants failed to use reasonable care to safeguard that information,
 7 giving third parties access to it without taking precautions to protect Plaintiffs and
 8 members of the class. Indeed, Defendants took no precautions at all, instead making
 9 Plaintiffs’ and class members’ data directly available to third parties in jurisdictions
10 with inadequate privacy protections and in jurisdictions with inadequate constraints
11 on governmental use of private and personally-identifiable information.
12         179. Defendants’ failure to use care in allowing access to Plaintiffs’ and
13 class members’ data has caused foreseeable harm. Private and personally-
14 identifiable information that can be used to track and profile Plaintiffs and class
15 members, and that is biometrically unique to each of the Plaintiffs and the members
16 of the class has been transmitted to domains that are accessible to the Chinese
17 government, exposing Plaintiffs and the class to a heightened, imminent risk of
18 misuse, fraud, identity theft, Chinese government surveillance and financial harm.
19         180. The data Defendants negligently allowed third parties to access allows
20 such information to be aggregated with other data to identify, profile and target
21 Plaintiffs and the class. Thus, it is reasonable for Plaintiffs and the class to obtain
22 identity protection and credit monitoring services, and to recover the cost of these
23 services from Defendants.
24         181. The injury to Plaintiffs and the class was a proximate, reasonably
25 foreseeable result of Defendants’ breaches of duty.
26         182. Defendants’ conduct also constitutes gross negligence because of their
27 extreme departure from ordinary standards of care, and their knowledge that they
28 had failed to secure Plaintiffs’ and the class’s private and personally-identifiable
                                    CLASS ACTION COMPLAINT

                                               50
       Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 51 of 72




 1 information.
 2                                 Second Cause of Action
 3   (Intrusion Upon Seclusion – Plaintiffs Ji, Abe, Tomlinson, Sunga, and Bonner)
 4         183. Plaintiffs repeat and incorporate by reference all preceding paragraphs
 5 as if fully set forth herein.
 6         184. California follows the Restatement (2nd) of Torts approach to liability
 7 for intrusion upon seclusion. “One who intentionally intrudes, physically or
 8 otherwise, upon the solitude or seclusion of another or his private affairs or
 9 concerns, is subject to liability to the other for invasion of his privacy, if the
10 intrusion would be highly offensive to a reasonable person.” Restatement (2nd) of
11 Torts § 652B.
12         185. Plaintiffs and the class have a reasonable expectation of privacy in their
13 face geometry scans, video viewing histories, user identifiers, device identifiers and
14 contents of their chat messages.
15         186. In the case of LINE Messenger, the reasonableness of Plaintiffs’ and
16 the class’s expectations of privacy is supported even more by their reliance on Z-
17 LINE Defendants’ claim that all messages on the app are encrypted end-to-end.
18 Moreover, Z-LINE Defendants’ privacy policy provided assurances to Plaintiffs and
19 the class that Z-LINE Defendants were taking “strict technical and organizational
20 security measures” including “strict access control based on a need-to-know basis”
21 and “external authentication for objectively evaluating our security measures.”
22         187. Nevertheless, Defendants intentionally intruded – and continue to
23 intrude – upon Plaintiffs’ and the class’s solitude, seclusion and private affairs by
24 intentionally and secretively collecting Plaintiffs’ and the class’s private and
25 personally-identifiable information and making them available to third parties.
26         188. These intrusions are highly offensive to a reasonable person, as
27 evidenced by substantial research, literature and governmental enforcement and
28 investigative efforts to protect consumer privacy against surreptitious technological
                                    CLASS ACTION COMPLAINT

                                                51
      Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 52 of 72




 1 intrusions. The offensiveness of Defendants’ intrusion is heightened by their making
 2 Plaintiffs’ and the class’s private and personally-identifiable information available
 3 to third parties, including a foreign governmental entity whose interests oppose
 4 those of United States citizens. The intentionality of Defendants’ conduct, and the
 5 steps they have taken to disguise – and in the case of Z-LINE Defendants, deny – it,
 6 also reveal the highly offensive nature of their conduct.
 7        189. Further, Defendants’ conduct targeted Plaintiffs’ and the class’s mobile
 8 devices, which the United States Supreme Court has characterized as almost a
 9 feature of human anatomy, and which contain Plaintiffs’ the class’s private and
10 personally-identifiable information.
11        190. Plaintiffs and the class were all harmed by, and continue to suffer harm
12 as a result of, the intrusion as detailed throughout this Complaint. No proof of
13 economic injury is required for this claim.
14        191. Defendants’ conduct was a substantial factor in causing the harm
15 suffered by Plaintiffs and the class.
16        192. Plaintiffs and the class seek nominal and punitive damages as a result
17 of Defendants’ actions. Punitive damages are warranted because Defendants’
18 malicious, oppressive, and willful actions were calculated to injure Plaintiffs and the
19 class, and were made in conscious disregard of their rights. Punitive damages are
20 also warranted to deter Defendants from engaging in future misconduct.
21        193. Plaintiffs and the class seek injunctive relief to remedy Defendants’
22 actions, including, but not limited to, requiring Defendants to stop taking private and
23 biometric information from users’ mobile devices; to make clear disclosures of the
24 information that is reasonably necessary to operate LINE Messenger and B612; and
25 to recall and destroy all information already taken in contravention of Plaintiffs’ and
26 the class’s privacy rights.
27        194. Plaintiffs and the class seek restitution and disgorgement for
28 Defendants’ intrusion upon seclusion. A person acting in conscious disregard of the
                                   CLASS ACTION COMPLAINT

                                              52
       Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 53 of 72




 1 rights of another must disgorge all profit because disgorgement both benefits the
 2 injured parties and deters the perpetrator from committing the same unlawful actions
 3 again. Disgorgement is available for conduct that constitutes “conscious interference
 4 with a claimant’s legally protected interests,” including tortious conduct or conduct
 5 that violates another duty or prohibition. Restatement (3rd) of Restitution and Unjust
 6 Enrichment, §§ 40, 44.
 7                                 Third Cause of Action
 8            (Violation of the Right to Privacy – California Constitution –
 9                  Plaintiffs Ji, Abe, Tomlinson, Sunga, and Bonner)
10        195. Plaintiffs incorporate by this reference each and every preceding
11 paragraph.
12        196. Plaintiffs and the class hold a legally protected privacy interest in their
13 private and personally-identifiable information – including face geometry scans,
14 video viewing histories, user identifiers, device identifiers and certain contents of
15 their chat messages – that Defendants have taken.
16        197. Plaintiffs and the class have a reasonable expectation of privacy
17 concerning that information under the circumstances present, particularly because Z-
18 LINE Defendants falsely claimed to offer “end-to-end encryption” of all messages
19 transmitted on LINE Messenger. In other words, Defendants held themselves out as
20 respecting consumers’ privacy.
21        198. The reasonableness of Plaintiffs’ and the class’s expectations of privacy
22 is supported by the clandestine nature of Defendants’ taking of Plaintiffs’ and the
23 class’s private and personally-identifiable information from their mobile devices and
24 unauthorized disclosure of such information to third parties. Defendants acted with
25 deceit and disregard for Plaintiffs’ and the class’s privacy.
26        199. Defendants’ conduct constituted and continues to constitute a serious
27 invasion of privacy, as Defendants either did not disclose at all, or failed to make an
28 effective disclosure, that they would take and use Plaintiffs’ and the class’s private
                                   CLASS ACTION COMPLAINT

                                              53
       Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 54 of 72




 1 and personally-identifiable information. Defendants intentionally invaded Plaintiffs’
 2 and the class’s privacy interests by intentionally designing their apps, including all
 3 associated code, to surreptitiously obtain, improperly gain knowledge of, review,
 4 and retain Plaintiffs’ and the class’s private and personally-identifiable information.
 5        200. These intrusions are highly offensive to a reasonable person, as
 6 evidenced by substantial research, literature, and governmental enforcement and
 7 investigative efforts to protect consumer privacy against surreptitious technological
 8 intrusions. The offensiveness of Defendants’ intrusion is heightened by Z-LINE
 9 Defendants’ false representations to Plaintiffs and the class that their messages
10 transmitted on LINE Messenger were encrypted “end-to-end” such that only the
11 sender and recipient can see the contents of messages.
12        201. The offensiveness of Defendants’ intrusion is further heightened by the
13 fact that they utilize a SDK produced by SenseTime – a China-based company that
14 is known to use its artificial intelligence technology to assist the Chinese
15 government with its political, military, and policing agenda – to collect Plaintiffs’
16 and the class’s private and personally-identifiable information and make available to
17 third parties, including the Chinese government.
18        202. The intentionality of Defendants’ conduct, and the steps they have
19 taken to disguise and deny it, also show the highly offensive nature of their conduct.
20        203.    Further, Defendants’ conduct targeted Plaintiffs’ and the class’s
21 mobile devices, which the United States Supreme Court has characterized as almost
22 a feature of human anatomy, and which contain Plaintiffs’ and the class’s private
23 and personally-identifiable information.
24        204. Plaintiffs and the class were harmed by the intrusion as detailed
25 throughout this Complaint.
26        205. Defendants’ conduct was a substantial factor in causing the harm
27 suffered by Plaintiffs and the class.
28        206. Plaintiffs and the class seek nominal and punitive damages as a result
                                   CLASS ACTION COMPLAINT

                                              54
       Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 55 of 72




 1 of Defendants’ actions. Punitive damages are warranted because Defendants’
 2 malicious, oppressive, and willful actions were calculated to injure Plaintiffs and the
 3 class, and were made in conscious disregard of their rights. Punitive damages are
 4 also warranted to deter Defendants from engaging in future misconduct.
 5         207. Plaintiffs and the class seek injunctive relief to remedy Defendants’
 6 actions, including, but not limited to, requiring Defendants to stop taking private and
 7 biometric information from users’ mobile devices; to make clear disclosures of the
 8 information that is reasonably necessary to operate LINE Messenger and B612; and
 9 to recall and destroy all information already taken in contravention of Plaintiffs’ and
10 the class’s privacy rights.
11         208. Plaintiffs and the class seek restitution and disgorgement for
12 Defendants’ violation of their privacy rights. A person acting in conscious disregard
13 for the rights of another must disgorge all profit because disgorgement both benefits
14 the injured parties and deters the perpetrator from committing the same unlawful
15 actions again. Disgorgement is available for conduct that constitutes “conscious
16 interference with a claimant’s legally protected interests,” including tortious conduct
17 or conduct that violates another duty or prohibition. Restatement (3rd) of Restitution
18 and Unjust Enrichment, §§ 40, 44.
19                                 Fourth Cause of Action
20                 (Violation of the California Unfair Competition Law,
21   Bus. & Prof. Code §§ 17200, et seq. – Plaintiffs Ji, Abe, Tomlinson, Sunga, and
22                                        Bonner)
23         209. Plaintiffs repeat and incorporate by reference all preceding paragraphs
24 as if fully set forth herein.
25         210. The Unfair Competition Law, California Business & Professions Code
26 §§ 17200, et seq. (“UCL”), prohibits any “unlawful,” “unfair,” or “fraudulent”
27 business act or practice, which can include false or misleading advertising.
28         211. Defendants violated, and continue to violate, the “unlawful” prong of
                                   CLASS ACTION COMPLAINT

                                              55
       Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 56 of 72




 1 the UCL through violation of statutes, Constitutional provisions and common law,
 2 as alleged in the Complaint.
 3         212. Defendants violated, and continue to violate, the “unfair” prong of the
 4 UCL because they took private and personally-identifiable data and content from
 5 Plaintiffs’ and the class’s mobile devices when Plaintiffs and the class would have
 6 no reason to know that such data was being taken. Plaintiffs and the class had no
 7 reason to know because there was no effective disclosure of Defendants’ collection
 8 and transfer of Plaintiffs’ and the class’s face geometry scans, video viewing
 9 histories, user identifiers, device identifiers and certain contents of their chat
10 messages.
11         213. Z-LINE Defendants violated, and continue to violate, the “fraudulent”
12 prong of the UCL because LINE Messenger made it appear that Plaintiffs and the
13 class were communicating through a secure, or encrypted messaging device, when
14 in fact, it does the opposite: it intercepts and transfers portions of Plaintiffs’ and the
15 class’s communications in an unencrypted form.
16         214. Naver Defendants violated, and continue to violate, the “fraudulent”
17 prong of the UCL because they collected and transmitted Plaintiffs’ and the class’s
18 face geometry scans without disclosing that they were collecting and transmitting
19 such information and without obtaining consent.
20         215. Defendants have intentionally refrained from disclosing their use of
21 Plaintiffs’ and the class’s private and personally-identifiable data, and Z-LINE
22 Defendants provided misleading reassurances about their data practices. Plaintiffs
23 and the class were likely to be misled by Defendants’ concealment, and had no
24 reason to believe that Defendants had taken the private and personally-identifiable
25 information that they had taken.
26         216. Plaintiffs and the class have been harmed by Defendants’ UCL
27 violations. The battery, memory, CPU and bandwidth of their devices have been
28 compromised as a result of Defendants’ UCL violations. They also have incurred
                                    CLASS ACTION COMPLAINT

                                                56
       Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 57 of 72




 1 data usage and electricity costs that they would not have incurred but for
 2 Defendants’ unlawful, unfair, and fraudulent conduct.
 3         217. As a result of their conduct, Defendants have been able to reap unjust
 4 revenues and profits in violation of the UCL.
 5         218. Unless restrained and enjoined, Defendants will continue to
 6 misrepresent their data practices and will not recall and destroy all wrongfully
 7 collected data. Thus, injunctive relief is appropriate.
 8                                  Fifth Cause of Action
 9                  (Violation of the California False Advertising Law,
10   Bus. & Prof. Code §§ 17500, et seq. – Plaintiffs Ji, Abe, Tomlinson, Sunga, and
11                                         Bonner)
12         219. Plaintiffs repeat and incorporate by reference all preceding paragraphs
13 as if fully set forth herein.
14         220. California’s False Advertising Law (“FAL”)—Cal. Bus. & Prof. Code
15 §§ 17500, et seq.—prohibits “any statement” that is “untrue or misleading” and
16 made “with the intent directly or indirectly to dispose of” property or services.
17         221. Z-LINE Defendants’ advertising regarding LINE Messenger is, and at
18 all relevant times was, untrue. LINE Messenger purports to offer end-to-end
19 encryption of all messages transmitted via the app so that only the sender and
20 recipient can view the content of messages, when it really intercepts certain private
21 contents of the users’ messages — including videos, URLs and particular keywords
22 — that consumers seek to safeguard.
23         222. Naver Defendants’ advertising regarding the B612 app is, and at all
24 relevant times was, misleading because it fails to disclose that SenseTime has access
25 to, and likely does access, the facial geometries contained in the videos that are
26 uploaded and/or edited through B612. The advertising also fails to disclose that
27 SenseTime likely shares such data with the Chinese government.
28         223. Reasonable consumers, like Plaintiffs and the class, were likely to be
                                   CLASS ACTION COMPLAINT

                                              57
       Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 58 of 72




 1 misled by Defendants’ misrepresentations. Reasonable consumers lack the means to
 2 verify Defendants’ representations about their data practices or to understand the
 3 fact or significance of Defendants’ data practices.
 4         224. Plaintiffs and the class suffered economic injury as a result of
 5 Defendants’ misrepresentations. First, they have suffered harm in the form of
 6 diminution of the value of their private and personally-identifiable information.
 7 Second, they have suffered harm to their mobile devices. The battery, memory, CPU
 8 and bandwidth of their devices have been compromised, and as a result the
 9 functioning of such devices has been impaired and slowed. Third, they have
10 incurred additional data usage and electricity costs as a result of Defendants’
11 misrepresented data practices. Fourth, they have suffered harm as a result of the
12 invasion of privacy stemming from Defendants’ covert theft of their private and
13 personally-identifiable information – including their face geometry scans, video
14 viewing histories, user identifiers, device identifiers and certain contents of their
15 chat messages.
16         225. Defendants, as a result of their misrepresentations, have been able to
17 reap unjust profits and revenues, including from their targeted advertising, sale of
18 Plaintiffs’ and the class’s private and personally-identifiable information, and
19 services and products derived from such information.
20         226. Unless restrained and enjoined, Defendants will continue to
21 misrepresent their practices regarding the collection and use of private and
22 personally-identifiable information, and will not recall and destroy Plaintiffs’ and
23 the class’s wrongfully collected private and personally-identifiable information.
24 Accordingly, injunctive relief is appropriate.
25
26
27
28
                                    CLASS ACTION COMPLAINT

                                               58
       Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 59 of 72




 1                                 Sixth Cause of Action
 2                    (Violation of California Invasion of Privacy Act,
 3    California Penal Code §§ 630, et seq. – Plaintiffs Ji, Abe, Tomlinson, Sunga,
 4                                      and Bonner)
 5         227. Plaintiffs repeat and incorporate by reference all preceding paragraphs
 6 as if fully set forth herein.
 7         228. California’s Invasion of Privacy Act (“CIPA”) prohibits interception of
 8 communications transmitted between cellular phones without the consent of all
 9 parties to the communication. California Penal Code (“CPC”) § 632.5(a).
10         229. Defendants intentionally intercepted and continue to intercept videos,
11 URLs, and particular keywords contained in Plaintiffs’ and the class’s chat
12 messages transmitted via LINE Messenger without the participants’ consent or
13 knowledge.
14         230. Messages on LINE Messenger are transmitted from the sender’s
15 cellular phone through the domain ga2u.line.naver.jp, then to the recipient’s cellular
16 phone. While the messages are being transmitted between sender and recipient via
17 the domain ga2u.line.naver.jp, Defendants use devices linked to the domain obs-
18 us.line-apps.com to intercept videos contained in those chat messages. Naver Cloud,
19 Naver Cloud America, and NBPAP are the ISPs for the domain ovs-us.line-
20 apps.com and are thus involved in the interception of communications on LINE
21 Messenger. Similarly, URLs and certain keywords contained in the chat messages
22 are intercepted during the transmission between sender and recipient without the
23 consent or knowledge of the participants of the chats.
24         231. Chat participants could not provide consent to the interception because
25 they did not know that their messages were being intercepted. They did not know
26 that their messages were being intercepted because they relied on Defendants’
27 representation that all messages on LINE Messenger are encrypted in their entirety.
28         232. Plaintiffs and the class suffered economic injury as a result of
                                   CLASS ACTION COMPLAINT

                                              59
      Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 60 of 72




 1 Defendants’ unlawful interceptions of communications. The battery, memory, CPU
 2 and bandwidth of their cellular devices have been compromised and thus incurred
 3 additional data and electricity costs that they otherwise would not have.
 4        233. Plaintiffs and the Class seek $5,000 or three times the amount of actual
 5 damages, whichever is greater, for each violation of the CIPA by Defendants.
 6                               Seventh Cause of Action
 7              (Violation of the Electronic Communications Privacy Act,
 8                       18 U.S.C. § 2510, et seq. – All Plaintiffs)
 9        234. Plaintiffs incorporate herein by this reference each and every preceding
10 paragraph.
11        235. Z-LINE Defendants’ acts violate § 2511(1)(a) of the Electronic
12 Communications Privacy Act (“ECPA”) because Defendants intentionally
13 endeavored to intercept, and did in fact intercept, electronic messages transmitted by
14 Plaintiffs and the class using LINE Messenger, despite representing that the entirety
15 of their messages on the LINE Messenger app were encrypted end-to-end such that
16 only the sender and recipient could view the content of messages. In fact, Z-LINE
17 Defendants intentionally intercepted and continue to intercept certain contents of the
18 chat messages on LINE Messenger – videos, URLs, and particular keywords – while
19 the messages are in transit between the sender and recipient.
20        236. Z-LINE Defendants intercept videos, URLs and certain keywords
21 contained in Plaintiffs’ and the class’s chat messages on LINE Messenger by using
22 devices that are distinct from the devices associated with the transmission of the
23 messages between sender and recipient.
24        237. The videos, URLs, and keywords contained in Plaintiffs’ and the
25 class’s chat messages that Z-LINE Defendants intercept are substantive
26 communication that senders intended to convey to recipients.
27        238. Naver Defendants are also involved in the interception of videos
28 contained in Plaintiffs’ and the class’s chat messages on LINE Messenger.
                                   CLASS ACTION COMPLAINT

                                             60
       Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 61 of 72




 1 Plaintiffs’ and the class’s messages on LINE Messenger, once encrypted, are
 2 transmitted from the sender’s device through the domain ga2u.line.naver.jp to the
 3 recipient’s device. Videos contained in these chats are intercepted by devices linked
 4 to the domain obs-us.line-apps.com. The ISPs of the domain obs-us.line-apps.com
 5 include Naver Cloud and Naver Cloud America.
 6         239. Z-LINE Defendants’ acts violate § 2511(1)(c) of the ECPA because
 7 they intentionally disclosed to third parties – Naver Defendants, via their provision
 8 of the obs-us.line-apps.com domain – the videos that they intercepted during the
 9 transmission of Plaintiffs’ and the class’s messages on LINE Messenger.
10         240. Plaintiffs and the class seek: (i) injunctive relief to correct Defendants’
11 actions, including, but not limited to, requiring Defendants to stop intercepting any
12 portion of Plaintiffs’ and the class’s chat messages on LINE Messenger; (ii) the sum
13 of actual damages suffered by them and any profits Defendants made as a result of
14 their violations of the ECPA, but in no event less than $1,000; and (iii) reasonable
15 attorneys’ fees and costs under 18 U.S.C. § 2707(c).
16                                 Eighth Cause of Action
17                   (Violation of the Computer Fraud and Abuse Act,
18                             18 U.S.C. § 1030 – All Plaintiffs)
19         241. Plaintiffs repeat and incorporate by reference all preceding paragraphs
20 as if fully set forth herein.
21         242. Plaintiffs’ and the class’s mobile devices are, and at all relevant times
22 were, used for interstate communication and commerce and are therefore “protected
23 computers” under 18 U.S.C. § 1030(e)(2)(B).
24         243. Defendants intentionally accessed Plaintiffs’ and the class’s protected
25 computers and obtained information thereby, and in doing so exceeded authority
26 granted by Plaintiffs and the class to access the protected computers in violation of
27 18 U.S.C. § 1030(a)(2), (a)(2)(C).
28         244. Z-LINE Defendants surreptitiously took Content IDs (identifying the
                                    CLASS ACTION COMPLAINT

                                               61
       Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 62 of 72




 1 particular video viewed), Story IDs (identifying the particular collection of videos in
 2 which the video viewed is located), user identifier and device identifiers from
 3 Plaintiffs’ and the class’s mobile devices during the time that LINE Messenger was
 4 installed on them. Plaintiffs and the class never consented to such information being
 5 taken. Z-LINE Defendants also surreptitiously accessed Plaintiffs and the class’s
 6 mobile devices and obtained videos, URLs and certain keywords contained in their
 7 chat messages on LINE Messenger. Plaintiffs and the class did not authorize Z-
 8 LINE Defendants to access or take such information.
 9        245. Naver Defendants also obtained face geometry scans performed and
10 collected by SenseAR SDK embedded within the B612 app from Plaintiffs’ and the
11 class’s mobile devices. Plaintiffs and the class never authorized Naver Defendants’
12 access to or taking of such information.
13        246. Defendants’ conduct caused “loss to 1 or more persons during any 1-
14 year period . . . aggregating at least $5,000 in value” under 18 U.S.C. §
15 1030(c)(4)(A)(i)(I), inter alia, because of the surreptitious collection and
16 transmission of information described above, and constitutes “a threat to public
17 health or safety” under 18 U.S.C. § 1030(c)(4)(A)(i)(IV), due to private and
18 personally-identifiable information being made available to foreign actors, including
19 foreign intelligence services, in locations without adequate legal privacy protections.
20 As Senators Schumer and Cotton wrote in an October 23, 2019 letter to the Acting
21 Director of National Intelligence “[s]ecurity experts have voiced concerns that
22 China’s vague patchwork of intelligence, national security, and cybersecurity laws
23 compel Chinese companies to support and cooperate with intelligence work
24 controlled by the Chinese Communist Party. Without an independent judiciary to
25 review requests made by the Chinese government for data or other actions, there is
26 no legal mechanism for Chinese companies to appeal if they disagree with a
27
28
                                   CLASS ACTION COMPLAINT

                                              62
          Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 63 of 72




 1 request.”56
 2           247. For these reasons, and those discussed in this Complaint, Plaintiffs and
 3 the class are entitled to “maintain a civil action against the violator to obtain
 4 compensatory damages and injunctive relief or other equitable relief.” 18 U.S.C. §
 5 1030(g).
 6                                   Ninth Cause of Action
 7               (Violation of the Illinois Biometric Information Privacy Act,
 8                         740 ILCS 14/1, et seq. – Plaintiff Shubert)
 9           248. Plaintiffs repeat and incorporate by reference all preceding paragraphs
10 as if fully set forth herein.
11           249. The Illinois Biometric Information Privacy Act, 740 ILCS 14/1 et seq.
12 (“BIPA”) makes it unlawful for any private entity to, among other things, “collect,
13 capture, purchase, receive through trade, or otherwise obtain a person’s or a
14 customer’s biometric identifier . . . unless it first: (1) informs the subject . . . in
15 writing that a biometric identifier . . . is being collected or stored; (2) informs the
16 subject . . . in writing of the specific purpose and length of term for which a
17 biometric identifier . . . is being collected, stored, and used; and (3) receives a
18 written release executed by the subject of the biometric identifier . . . .” 740 ILCS
19 14/15(b) (emphasis added).
20           250. Plaintiff Lee Shubert is, and at all relevant times was, an adult and
21 resident of Illinois, and thus is, and at all relevant times was, a “person” and/or a
22 “customer” within the meaning of BIPA. 740 ILCS 14/15(b).
23           251. All Defendants are, and at all relevant times were, “private entities”
24 under BIPA. 740 ILCS 14/10.
25           252. As explained in detail above, Shubert’s and the Illinois Subclass’s
26   56
      Ben Kochman, Sens. Want TikTok Investigated for National Security Threats,
27 Law360 (Oct. 24, 2019), https://www.law360.com/articles/1213180/sens-want-
28 tiktok-investigated-for-national-security-threats.
                                     CLASS ACTION COMPLAINT

                                                 63
       Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 64 of 72




 1 faceprints or face geometry are “biometric identifiers” and “biometric information”
 2 under 740 ILCS 14/10.
 3        253. Defendants systematically collected, used, and stored Shubert’s and the
 4 Illinois Subclass’s biometric identifiers without first (1) properly informing Shubert
 5 and the Illinois Subclass in writing that their biometric identifiers were being
 6 collected and stored, as required by 740 ILCS 14/15(b)(1), (2) properly informing
 7 Shubert or the Illinois Subclass in writing of the specific purpose and length of term
 8 for which a biometric identifier is being collected, stored, and used, as required by
 9 740 ILCS 14/15(b)(2), and (3) without obtaining from Shubert or the Illinois
10 Subclass the specific written release required by 740 ILCS 14/15(b)(3).
11        254. In fact, Defendants failed to properly inform the Shubert and the
12 Illinois Subclass in writing (or in any other way) that their “biometric identifiers”
13 and “biometric information” were being “collected or stored” by Defendants. Nor
14 did Defendants inform Shubert or the Illinois Subclass in writing of the specific
15 purpose and length of term for which their “biometric identifiers” and “biometric
16 information” were being “collected, stored and used” as required by 740 ILCS
17 14/15(b)(1)-(2).
18        255. Defendants unlawfully collected, stored and used biometric identifiers
19 of Shubert and the Illinois Subclass who used the AR function of LINE Messenger
20 with the aid of SenseAR, the SenseTime SDK capable of performing face geometry
21 scans. LINE Messenger app includes codes such as “sTMobileFaceInfo,”
22 “getFaceAction” and “StMobileFaceInfo.face106.getID,” which evidence that
23 SenseAR is embedded within the app. Moreover, codes such as “getAndroidId” and
24 “getMacAddress,” also included in the LINE Messenger app, show that SenseAR
25 also has the capability to pull additional personal information.
26        256. Defendants also unlawfully collected, stored and used biometric
27 identifiers of Shubert and the Illinois Subclass who used the B612 app with the aid
28 of SenseAR. The B612 app includes codes such as “public STMobileFaceInfo[]
                                   CLASS ACTION COMPLAINT

                                              64
       Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 65 of 72




 1 faces” and “public float hairScore,” which reveal that the app collects its users’ face
 2 geometry data. The B612 app later transmits this data, along with the users’
 3 identifiers, to the domain log.snow.me without user consent. Naver Cloud and
 4 Naver Cloud America are, and at all relevant times were, the ISPs for the domain
 5 log.snow.me. Thus, Naver Defendants are, and at all relevant times were, also
 6 involved in the transmission of the face geometry data from B612 user devices to
 7 the domain log.snow.me.
 8        257. Defendants did not properly inform Shubert and the Illinois Subclass in
 9 writing of this collection, the specific purpose and length of term for which these
10 biometric identifiers were collected, stored or used, and without obtaining the
11 specific written release as required by BIPA.
12        258. BIPA also makes it unlawful for a private entity “in possession of a
13 biometric identifier or biometric information” to “sell, lease, trade, or otherwise
14 profit from a person’s or a customer’s biometric identifier or biometric
15 information.” 740 ILCS 14/15(c).
16        259. Defendants are, and at all relevant times were, “in possession of”
17 Shubert’s and the Illinois Subclass’s “biometric identifiers,” including but not
18 limited to their face geometry scans, and “biometric information.” Defendants
19 profited from such “biometric identifiers” and “biometric information” by using
20 them for targeted advertising, improvements to their artificial intelligence
21 technologies, their patent applications, and the generation of increased demand for
22 and use of their other products. 740 ILCS 14/15(c).
23        260. By collecting, storing and using Shubert’s and the Illinois Subclass’s
24 biometric identifiers as described herein, Defendants violated Shubert’s and the
25 Illinois Subclass’s rights to privacy in their biometric identifiers under the BIPA,
26 740 ILCS 14/1, et seq.
27        261. BIPA mandates that a private entity “in possession of biometric
28 identifiers or biometric information” “develop a written policy, made available to
                                   CLASS ACTION COMPLAINT

                                              65
       Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 66 of 72




 1 the public, establishing a retention schedule and guidelines for permanently
 2 destroying biometric identifiers and biometric information when the initial purpose
 3 for collecting or obtaining such identifiers or information has been satisfied or
 4 within 3 years of the individual’s last interaction with the private entity, whichever
 5 occurs first.” 740 ILCS 14/15(a).
 6        262. But Defendants do not publicly provide any written policy establishing
 7 any retention schedule or guidelines for permanently destroying Shubert’s or the
 8 Illinois Subclass’s “biometric identifiers” and “biometric information.” 740 ILCS
 9 14/15(a).
10        263. BIPA also commands private entities “in possession of a biometric
11 identifier or biometric information” to: (1) store, transmit, and protect from
12 disclosure all biometric identifiers and biometric information using the reasonable
13 standard of care within the private entity’s industry; and (2) store, transmit, and
14 protect from disclosure all biometric identifiers and biometric information in a
15 manner that is the same as or more protective than the manner in which the private
16 entity stores, transmits and protects other confidential and sensitive information. 740
17 ILCS 14/15(e). Based on the facts alleged herein, including Defendants’ lack of a
18 public written policy, their failure to inform Shubert and the Illinois Subclass who
19 use LINE Messenger and B612 apps that Defendants obtain “biometric identifiers”
20 and “biometric information,” their failure to obtain written consent to collect or
21 otherwise obtain “biometric identifiers” and “biometric information,” and their
22 unauthorized transmission of “biometric identifiers” and “biometric information,”
23 Defendants have violated this provision too.
24        264. Defendants recklessly or intentionally violated each of BIPA’s
25 requirements and infringed Shubert’s and the Illinois Subclass’s rights to keep their
26 immutable and uniquely identifying biometric identifiers and biometric information
27 private. As individuals subjected to each of Defendants’ BIPA violations described
28 above, Shubert and the members of the Illinois Subclass are and have been
                                   CLASS ACTION COMPLAINT

                                              66
       Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 67 of 72




 1 aggrieved. 740 ILCS 14/20.
 2         265. On behalf of himself and the Illinois Subclass, Shubert seeks: (i)
 3 injunctive and equitable relief as is necessary to protect the interests of Shubert and
 4 the Illinois Subclass by requiring Defendants to comply with BIPA’s requirements
 5 for the collection, storage, and use of biometric identifiers; (ii) statutory damages of
 6 $5,000 per intentional or reckless violation of BIPA under 740 ILCS 14/20(2) and
 7 statutory damages of $1,000 per negligent violation of the BIPA under 740 ILCS
 8 14/20(1); and (iii) reasonable attorneys’ fees and costs and other litigation expenses
 9 under 740 ILCS 14/20(3).
10
11                                 Tenth Cause of Action
12                   (Restitution / Unjust Enrichment – All Plaintiffs)
13         266. Plaintiffs repeat and incorporate by reference all preceding paragraphs
14 as if fully set forth herein.
15         267. Plaintiffs and the class have conferred substantial benefits on
16 Defendants by downloading and using Defendants’ apps. These benefits include
17 Defendants’ collection and use of the Plaintiffs’ and the class’s private and
18 personally-identifiable information and the revenues and profits resulting from
19 targeted advertising and other uses of the information Defendants have taken from
20 Plaintiffs and the class.
21         268. Defendants have knowingly and willingly accepted and enjoyed these
22 benefits.
23         269. Defendants either knew or should have known that the benefits
24 rendered by Plaintiffs and the class were given and received with the expectation
25 that they would not take and use the private and personally-identifiable information
26 that they have taken without permission. For Defendants to retain those benefits
27 under these circumstances is inequitable.
28         270. Through deliberate violation of Plaintiffs’ and the class’s privacy
                                   CLASS ACTION COMPLAINT

                                               67
       Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 68 of 72




 1 interests and statutory and constitutional rights, Defendants reaped benefits that led
 2 to each Defendant wrongfully receiving profits.
 3         271. Equity demands disgorgement of Defendants’ ill-gotten gains.
 4 Defendants will be unjustly enriched unless they are ordered to disgorge those
 5 profits for the benefit of Plaintiffs and the class.
 6         272. As a direct and proximate result of Defendants’ wrongful conduct and
 7 unjust enrichment, Plaintiffs and the class are entitled to restitution from Defendants
 8 and institution of a constructive trust disgorging all profits, benefits and other
 9 compensation obtained by Defendants through this inequitable conduct.
10                                 PRAYER FOR RELIEF
11         WHEREFORE, Plaintiffs request relief against Defendants as set forth below:
12         A.    Entry of an order certifying the proposed class and subclass pursuant to
13 Federal Rule of Civil Procedure 23;
14         B.    Entry of an Order appointing Plaintiffs as representatives of the class
15 and subclass;
16         C.    Entry of an Order appointing Plaintiffs’ counsel as co-lead counsel of
17 the class and subclass;
18         D.      Entry of an Order for injunctive and declaratory relief as described
19 herein, including but not limited to:
20               (i) enjoining Defendants from transmitting user data from the United
21         States to China or to other locations where such data can be accessed from
22         within China;
23               (ii) enjoining Defendants from collecting facial recognition data such as
24         face geometries, including via the SenseTime SDK embedded into the Apps,
25         contrary to user expectations;
26               (iii) enjoining Defendants from intercepting keywords, URLs, and
27         videos, contrary to user expectations, sent in LINE Messenger chats that
28         supposedly are encrypted end-to-end;
                                    CLASS ACTION COMPLAINT

                                                68
       Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 69 of 72




 1               (iv) enjoining Defendants from taking and transmitting more private
 2        and personally-identifiable data than is reasonably necessary for operation of
 3        the Defendants’ apps;
 4               (v) enjoining Defendants from tracking users between the LINE
 5        Messenger and B612 apps, contrary to user expectations;
 6               (vi) enjoining Defendants from taking and transmitting to anyone else
 7        the above-described user data;
 8               (vii) requiring Defendants to remove from their apps all third party
 9        analytic libraries and SDKs that take and/or transmit user data;
10               (viii) requiring Defendants to destroy the user data taken pursuant to
11        the above practices, including that user data in the possession of third parties;
12               (ix) requiring Defendants to provide confirmation that the above steps
13        have been implemented;
14        E.     Entry of judgment in favor of each class and subclass member for
15 damages suffered as a result of the conduct alleged herein, punitive damages,
16 restitution, and disgorgement, to include interest and prejudgment interest;
17        F.     Award Plaintiffs reasonable attorneys’ fees and costs; and
18        G.     Grant such other and further legal and equitable relief as the court
19 deems just and equitable.
20                             DEMAND FOR JURY TRIAL
21        Plaintiffs demand a trial by jury on all issues so triable.
22
23
24
25
26
     DATED: July 2, 2021                 By: /s/ Jonathan M. Rotter
27
28                                          Kara M. Wolke - State Bar No. 241521
                                   CLASS ACTION COMPLAINT

                                               69
     Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 70 of 72




 1                                   Marc L. Godino - State Bar No. 182689
                                     Jonathan M. Rotter - State Bar No. 234137
 2
                                     Raymond D. Sulentic - State Bar No. 316913
 3                                   Pavithra Rajesh - State Bar No. 323055
 4
                                     GLANCY PRONGAY & MURRAY LLP
                                     1925 Century Park East, Suite 2100
 5                                   Los Angeles, California 90067-2561
 6
                                     Telephone: (310) 201-9150
                                     Facsimile: (310) 201-9160
 7                                   Email: info@glancylaw.com
 8
                                     Attorneys for Plaintiff Lee Shubert
 9
10 DATED: July 2, 2021             By: /s/ Amy E. Keller

11
                                     Amy E. Keller (to apply pro hac vice)
12                                   DICELLO LEVITT GUTZLER LLC
                                     Ten North Dearborn Street
13
                                     Sixth Floor
14                                   Chicago, Illinois 60602
                                     Tel. (312) 214.7900
15                                   akeller@dicellolevitt.com
16
                                     Attorneys for Plaintiff Lee Shubert
17
18 DATED: July 2, 2021             By: /s/ Marc E. Masters
19
                                     Ekwan E. Rhow - State Bar No. 174604
20                                    erhow@birdmarella.com
21                                   Thomas R. Freeman - State Bar No. 135392
                                      tfreeman@birdmarella.com
22                                   Marc E. Masters - State Bar No 208375
23                                     mmasters@birdmarella.com
                                     BIRD MARELLA BOXER WOLPERT
24                                   NESSIM DROOKS LINCENBERG &
25                                   RHOW P.C.
                                     1875 Century Park East, 23rd Floor
26                                   Los Angeles, California 90067-2561
27                                   Telephone: (310) 201-2100
                                     Facsimile: (310) 201-2110
28
                              CLASS ACTION COMPLAINT

                                        70
       Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 71 of 72




 1                                         Attorneys for Plaintiffs Sydney Ji, June Abe,
                                           Kira Tomlinson, Ranela Sunga, and Stefanie
 2
                                           Bonner
 3
     DATED: July 2, 2021                By: /s/ Marc S. Williams
 4
 5                                         Marc S. Williams – State Bar No. 198913
                                            mwilliams@cohen-williams.com
 6
                                           Youngbin Son – State Bar No. 324547
 7                                          yson@cohen-williams.com
 8
                                           COHEN WILLIAMS LLP
                                           724 South Spring Street, 9th Floor
 9                                         Los Angeles, CA 90014
10
                                           Tel: 213-232-5162
                                           Fax: 213-232-5167
11
12                                         Attorneys for Plaintiffs Sydney Ji, June Abe,
                                           Kira Tomlinson, Ranela Sunga, and Stefanie
13                                         Bonner
14 DATED: July 2, 2021
                                        By: /s/ Lesley E. Weaver
15
16                                         Lesley E. Weaver – State Bar No. 191305
                                           Joshua Samra – State Bar No. 313050
17                                         BLEICHMAR FONTI & AULD LLP
18                                         555 12th Street, Suite 1600
                                           Oakland, California 94607
19                                         Tel. (415) 445-4003
20                                         lweaver@bfalaw.com
                                           jsamra@bfalaw.com
21
22                                         Attorneys for Plaintiffs Sydney Ji, June Abe,
                                           Kira Tomlinson, Ranela Sunga, and Stefanie
23                                         Bonner
24
25
26
                                      ATTESTATION
27
           I, Jonathan Rotter, am the ECF user whose identification and password are
28
     being used to file this document. In compliance with Local Rule 5-1(i)(3), I hereby
                                   CLASS ACTION COMPLAINT

                                              71
      Case 3:21-cv-05143-TSH Document 1 Filed 07/02/21 Page 72 of 72




 1 attest that each of the Signatories herein concur in this filing.
 2
 3 DATED: July 2, 2021                   By: /s/ Jonathan M. Rotter
 4                                       Jonathan M. Rotter
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                    CLASS ACTION COMPLAINT

                                               72
